CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.172 Page 1 Of 131

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
TODD COURSER
Plaintiff Case NO. 1;18-cv-00874
V.
KEITH ALLARD, BENJAMlN GRAHAM,
and JOSHUA CLINE. HON. GORDON J_ QUIST
Defendants.

CLAIM OF CIVIL RIGHTS VIOLATION

 

JURY TRIAL DEMANDED

 

PLAINTIFF'S FIRST AMENDED COMPLAINT AND JURY DEMAND

THERE ARE FIVE (5) OTHER PENDING AND UNRESOLVED CIVIL ACTIONS
ARISING OUT OF THE TRANSACTIONS OR OCCURRENCE ALLEGED IN THIS
COMPLA|NT:

l.

Cindy Gamrat v Joslma Cline, Joseph Gamrat, and David Horr, United States District
Court for the Western District of Michigan, Southern Division, Case No. 1216-cv-
1094

Todd Courser v Michigan Honse of Representatives, Kevin G. Cotter, Tim L. Bowlin,
Brock Swartzle, Norm Saari, Edward McBroom, and Hassan Beydoun, United States
District Court for the Western District of Michigan, Southern Division, Case No.
1:18-cv-00882

T odd Courser v Chad Livengood and T he Detroit News, Inc., Washtenaw County
Circuit Court, Case No. 18-831-CZ

T odd Courser v Radisson Hotels Internation, Inc., Radisson Group, Inc., Carlson
Rezidor Hotel Group, Block 100 Limited Partnership, Winegardner & Hammons, Inc.,
Wl`negardner & Hammons Hotel Group, LLC, and Vincent Krell, Western District of
Michigan, Southern Division, Case No. l:lS-cv-00882

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, F'D EDX 1 595 . F'DRTAEE, Ml 49DE1
(269) 321-5|:|64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.173 Page 2 Of 131

5. T odd Courser v Joseph Gamrat and David Horr, Kalamazoo County Circuit Court,
Case No. _2018-0469-CZ

PLAINTIFF'S FIRST AMENDED COMPLAINT AND JURY DEMAND

NOW COMES Plaintiff, TODD COURSER ("COURSER"), by and through his
attorneys, DePERNO LAW OFFICE, PLLC and for his Complaint against KEITH ALLARD;
BENJAl\/IIN GRAHAl\/I; and .IOSHUA CLINE, states the following:

NATURE OF ACTION

1. This is an action pursuant to 42 U.S.C. §§ 1983 and 1985, 18 U.S.C. § 2511, and
the due process clause of the Fourteenth Amendment to the United States Constitution and
similar provisions of the Constitution of Michigan of 1963, including Fair and Just treatment,
seeking to redress the Wrongful actions and the immediate consequences of the Defendants and
other related torts under applicable state laW.

2. This action also arises out of COURSER's claims to enforce their rights arising
out of the Racketeer lntluenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et Seq, as
amended

JURISDICTION and VENUE

3. This Court also has original jurisdiction pursuant to 28 U.S.C. Section § 1331 (as
this action involves a federal question and the laws of the United States) and 28 U.S.C. Section §
1343 (as this action involves the right to recover damages for injury and the deprivation of rights
and privileges.)

4. Jurisdiction is also conferred upon this Court by 28 U.S.C. § l343(a)(3) and (4),
28 U.S.C. § 2201 & 2202, and 42 U.S.C. § 1983, 1985, and 1988, this being an action for

declaratory judgment and equitable relief authorized by law to redress deprivations and

2

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, F'D EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.174 Page 3 Of 131

violations under color of law of rights, privileges, and immunities secured by the United States
Constitution and Michigan Constitution of 1963, as amended.

5 . Defendants' actions, as state actors, violated COURSER's due process rights
under the 14th Amendment, equal protection rights under the 14th Amendment, and 4th
Amendment rights.

6. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
COURSER's state-law claims that are related to, and form part of, the same case or controversy
lt is appropriate that this Court exercise supplemental jurisdiction over the state law claims
because they involve the same parties and operative facts as the federal claims. Therefore, the
Court's exercise of supplemental jurisdiction will further economy, convenience, and fairness to
the parties

7 . Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

8. COURSER requests trial by jury, pursuant to Fed. R. Civ. P. 38.

PARTlES

9. Plaintiff TODD COURSER ("COURSER") is an individual residing in Lapeer
County, Michigan. COURSER was the duly elected State Representative for the 82nd District
and, as such, a member of the Michigan House of Representatives ("the House"), until he was
unlawfully forced to resign his position on September l l, 2015.

10. Upon information and belief, Defendant KEITH ALLARD ("ALLARD") is a
resident of Kent County, Michigan. ALLARD was COURSER's chief of staff until the Michigan
House of Representatives terminated his employment on .Iuly 6, 2015 for poor performance and

workplace issues. As an employee of The House ALLARD acted to some extent as an agent of

 

The House and under color of law.

 

3

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, F'D EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.175 Page 4 Of 131

11. Upon information and belief, Defendant BENJAMIN GRAHAM ("GRAHAM")
is a resident of Genesee County, l\/[ichigan. GRAHAM was a staff member for the 82“0l District
until the House terminated his employment on July 6, 2015 f`or poor performance and workplace

issues As an employee of The House, GRAHAM acted to some extent as an agent of The House

 

andunderc<)loroflaw
12. Upon information and belief, Defendant JOSHUA CLINE ("CLINE") is a
resident of Lapeer County, Michigan. CLINE was a staff member for the 82nd District until he

resigned his position on or about April 14, 2015. As an employee of The House, CLINE acted to

 

some extent as an agent of`The House and under color of law.

13. ALLARD, GRAHAM, and CLINE may be collectively referred to as
"Defendants".

14. The transactions that give rise to this cause of action occurred in the State of
Michigan.

15. Jurisdiction and venue are appropriate for this court. MCR 600.1621(a).

l6. The amount in controversy exceeds 825,000.

BACKGROUND

16. Defendants were State employees, employed by the House and assigned to serve
as staff members of COURSER

l7. Defendants illegally used their status and access as State employees to commit
crimes against COURSER. Defendants took these actions in order to benefit themselves
personally and in order to benefit the House and its agents politically The actions by

Defendants damaged Plaintiff.

4

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, F'D EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.176 Page 5 Of 131

18. ln violation of 42 U.S.C. 1983 and 42 U.S.C. 1985 Defendants used their official

government positions as State employees assigned to COURSER's office to commit crimes

against COURSER and others under color of law included but not limited to:

21.

Title Vll. Violation of civil rights against COURSER in violation of Title
Vll of the federal Civil Rights Act of 1964 and under the Michigan Civil
Rights Act.

18 U.S.C. § 1030. Computer Fraud and Abuse Act.

18 U.S.C. §§ 2511. Defendants used listening devices to listen to and
record conversations and events of COURSER's that Defendants were not
parties to. This violates 18 U.S.C. §§ 2511 which permits damages
(including punitive damages and attorney's fees) against any person who
intercepts or discloses wire, oral or electronic communications

 

l8 U.S.C. § 2520. Recovery of civil damages authorized

MCL 750.539b. Trespassing for purpose of eavesdropping or
surveillance "A person who trespasses on property owned or under the
control of any other person, to subject that person to eavesdropping or
surveillance is guilty of a misdemeanor."

i) On 5-19-15 when GRAHAl\/l entered COURSER's personal office
to audio record COURSER. He violated MCL 7 50.539b.

ii) On 6-23-15 ALLARD's transmission of sexual activities of
COURSER to GRAHAl\/l and others shows a clear violation of
MCL 750.539b.

MCL 750.5390. Eavesdropping upon private conversations "Any person
who is present or who is not present during a private conversation and
who willfully uses any device to eavesdrop upon the conversation without
the consent of all the parties thereto, or who knowingly aids, employs or
procures another person to do the same in violation of this section is
guilty of a felony punishable by imprisonment in a state prison for not
more than 2 years or by fine of not more than $2,000, or both."

The Defendants violated this statute when they recorded conversations of
COURSER.

l\/ICL 750.539d. Installation, placement, or use of a device for observing,

recording, transmitting, photographing or eavesdropping in private place.
This section states in part that a person shall not:

5

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, F'D EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-51:|64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.177 Page 6 Of 131

l(a)_lnstall, place or use in any private place, without the consent
of the person or persons entitled to privacy in that place, any
device for observing, recording, transmitting, photographing, or
eavesdropping upon the sounds or events in that place.

fbi Distribute, disseminate, or transmit for access by any other
person a recording, photograph, or visual image the person knows
or has reason to know as obtained in violation of` this section.

The Defendants violated this statute when they used listening and
recording devices to record conversation of COURSER.

h. 18 U.S.C. §2511. l\/ICL'S 750.539b 750.539c 750.539d

 

i) Among other instance, on 6-23-15, Defendants used a listening
device to intercept audio of COURSER engaged in sex and
transmitted this information to others
a) ALLARD to GRAHAl\/l: "they just banged." Exhibit l, p.

181 See also Ex 2, p. 21.
b) ALLARD to GRAHAl\/l "Needed to stop for some road
head." Ex l, p.181.See also Ex. 2, p. 21.

ii) Defendants used their access granted to them by virtue of their
status as State employees in COURSER's office to violate 18
U.S.C. § 2511 against COURSER and others These actions were
done under color of law.

i. Defamation; Def`amation by Omission; False Light
j. lnvasion of`Privacy

i) lntrusion upon seclusion or solitude, or into his private affairs

ii) Public disclosure of embarrassing private facts about the plaintiff

iii) Publicity which places the plaintiffs in a false light in the public
eye.

iv) Appropriation, for the defendants' advantage, of the plaintiffs

name or likeness

k. Negligence and Negligent lnfliction of Emotional Distress

l. MCL 750.4790. Person informed of criminal investigation by peace
officer; prohibited conduct; violation; penalty; exception; definitions
This statute states that a when a person is informed by a "peace officer"

6

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-51:|64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.178 Page 7 Of 131

that there is a criminal investigation, that person shall not "(a) . . . conceal

. any material fact related to a criminal investigation, (b) make any
statement . . . that the person knows is false or misleading . . . , (c) . . .
provide any writing or document . . . that the person knows is false or
misleading . . . ."

i) Defendants concealed evidence that was related to a criminal
investigation,

ii) Defendants lied to the l\/ISP, House, and the Attomey General
investigators regarding the authenticity of`evidence,

iii) Defendants made false statements and provided false information,
including a modified and edited recording.

m. l\/ICL 750.422. Perjury committed in courts This statute states in part that
"[a] person who, being lawfully required to depose the truth in any
proceeding in a court of justice, shall commit perjury shall be guilty of a
felony. . . ."

i) Defendants lied during preliminary hearings in criminal matters
brought against COURSER.

n. 18 U.S.C. § 2261A; MCL 750.4llh and 750.4lli. Stalking. Defendants
violated these statutes when they followed COURSER and placed him

under surveillance with the intent to injure, harass, and intimidate
COURSER.

o. 18 U.S.C. § 1875§/dl. Threats in lnterstate Communications (Extortion).
Defendants violated this statute when they transmitted communications to
COURSER and his family with the intent to extort money or other things
of value and when these communications contained a threat to injure
COURSER's property, reputation, or reputation of` another, or a threat to
accuse COURSER of a crime.

p. 47 U.S.C. § 223. Obscene or harassing telephone calls in interstate
communications Defendants violated this statute when they made
threatening and extortive text messages that were obscene with the intent
to abuse, threaten, or harass COURSER

q. MCL 750.213. l\/lalicious threats to extort. Defendants violated this
statute when they sent text message, alone or in concert with others, and
threatened injury to COURSER or his property, with the intent to compel
COURSER to do or refrain from doing any act against his will_

r. l8 U.S.C. § 96 RICO and l\/ICL 750.159i. (l\/lichigan RICO). Defendants
violated this statute when they engaged in racketeering activities with a
common criminal enterprise

7

 

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.179 Page 8 Of 131

W.

MCL 750.157a. Defendants violated this statute when they conspired to
commit an offense prohibited by law or to commit a legal act in an illegal
manner

MCL 750.483a. Defendants violated this statute when they removed,
altered, concealed, or destroyed, other otherwise tampered with evidence
to be offered in a present or future official proceeding

MCL 752.795. Fraudulent access to computers Defendants violated this
statute when they accessed COURSER's emails, texts, voicemails,
passwords, and electronic accounts

l\/ICL 7 50.540. Illegal use of another person's electronic communications
Defendants violated this statute when they made unauthorized
connections to COURSER's emails, texts, voicemails, passwords, and
electronic accounts Defendants also violated this statute when they read
and copied COURSER's emails and text messages without authorization
Defendants also violated this statute when they made unauthorized
connections to COURSER's computers email, text messages or voice
messages

l\/ICL 750.505c l\/lisconduct in office

l9. Defendant CLINE has now given sworn testimony that the recording being used

in this case is not an original copy or original version. CLINE now corroborates much of` this

complaint Exhibit 3.

Q:

A:

And so when you said which version of it, the recording, what
were you talking about?

Because l know that the original recording l heard that night, then
there's the version where that portion is cut out, that 20 minutes, so
what was played, l think, in the criminal case, that was the version,
l think, that they played in the criminal case without the wife. l
can't remember. lt was either the House Business House, or the
criminal case, which one they played that the excerpt was cut out.

Transcripr, 150:14-32(11/07/2018). This verifies that the recording was edited. lt wasn't the

original See also Ex l, pp.l46-153.

20. CLINE has given sworn testimony that there were several versions of this

recording and that the original was never released Ex l.

8

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-51:|64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.lSO Page 9 Of 131

21. CLINE has also sworn that a person named John Truscott ("Truscott") was
coordinating the actions of The Detroit News in passing off the recording as authentic,
Transcrl`pt, 210:9-16. Ex l.

22. CLlNE's testimony is supported by the emails between ALLARD and Chad
Livengood ("Livengood") (The Detroit News reporter) who published the edited recording and
never disclosed to the public that it was edited. The recording was published to the world as one
continuous recording was actually received by Livengood as 13 clips Exhibit 4.

23. Defendants' texts clearly show that the recording was not a true copy of one
continuous recording Exhibit 5

a. On 8-19-15 GRAHAl\/l texted, "Nah its never been released in its
entirety." Ex 5, p. 21.

b. This is stated dozens of times between Defendants and others - this is
documented throughout this complaint.

24. During a criminal proceeding against COURSER in April of 2018, Defendants
were finally forced to turn over the native copy of the recording Exhibit 6. However, they failed
to turn over a native copy because it was intentionally deleted

25. Nevertheless, a copy of the recording has now been fully examined by audio
expert, Edward Primeau ("Primeau"), who has stated in an affidavit that the recording is not
authentic. Exhibit 7 .

26. Primeau then conducted an end-to-end review of the recording and has completed

a report confirming the recording is not authentic. Exhibit 8.

a. This edited recording was not recorded on the night in question;
b. Primeau found pausing present in the recording;
c. Primeau found that the timestamps did not match the phone claimed to be

the recording device.

9

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.181 Page 10 Of 131

27. ln this case, Defendants acted to remove COURSER, a sitting legislator, from
office. This was not done for any legislative purpose. lnstead, it was done to remove an enemy
from within the Republican causes Defendants as state actors under color of law, conducted
illegal surveillance, wiretapping and eavesdropping and illegally accessed COURSER's
computers Defendants recognized that in order to remove COURSER, they had to also seek
criminal charges To this end, Defendants engaged in illegal acts, which included editing
modifying and fabricating certain audio recordings This then formed the basis for the criminal
charges Then, Defendants engaged in a systematic process to destroy evidence See infra.

28. None of these actions were taken "within the legislative sphere". Instead, they
were performed as part of a systematic process to violate COURER's constitutional rights These
actions all occurred before Defendants started any investigation into COURER's qualifications
lndeed, the entire process from January 2015 through August 2015 was simply intended to "dig
up dirt" on COURSER in order to force him to comply with the Caucus Pledge. "Digging up
dirt" on another legislator, when there is no reason to do so, cannot be said to be an investigative
or legislative function.

29. Further, Defendants are not entitled to qualified immunity in this case. All
Defendants' actions violated "clearly established statutory or constitutional rights of which a
reasonable person would have known." See Phillz'ps v. Roane Cnty., 534 F.3d 531, 538 (6th Cir.
2008) (quotmg Harlow v. Fl`tzgerald, 457 U.S. 800, 8187 102 S. Ct. 27277 2738 (1982)). Every
reasonable official would have understood that what they were doing violated that right. Ashcrofr
v. al-Kl,`a’a’7 563 U.S. 731, 741, 131 S. Ct. 20747 2083 (2011) (quoting Anderson v. Creighlon, 483

U.S. 635, 640, 107 S. Ct. 3034, 3039 (1987)).

10

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.182 Page 11 Of 131

COMMON ALLEGATIONS
NO VEMBER 2015 ELECTIoN

30. ln 2014, COURSER ran for the office of State Representative in the 82nd District.

31. During the general election campaign for Michigan State Representative in the
fall of 2014, ALLARD volunteered and served on COURSER's political campaign after losing
his own campaign for State Representative

32. During the general election campaign for Michigan State Representative and
beyond, GRAHAM and CLINE acted as paid political consultant and served on COURSER's
political campaigns

33. ln or around October 2014, CLINE recommended to Cindy Bauer f/k/a/ Cindy
Gamrat ("Bauer") (State Representative in the 80th District) and COURSER to consider a "joint
staffing arrangement," referencing other legislative offices using this arrangement, which would
overlap duties of staff, decrease overhead costs, save taxpayer dollars, and allow the staff to be
compensated at a higher rate.

34_ On October 15, 2014, ALLARD requested that he be permitted to serve as both
the political campaign liaison for COURSER and Bauer and also as the "District Office Chief of
Staff' for both COURSER and Bauer.

35. On October l5, 2014, ALLARD sent an email to Bauer, COURSER, GRAHAl\/l,
and CLINE laying out what he felt would be the appropriate political and official duties and
expectations of the staff under ajoint staffing arrangement

36. Defendants assured COURSER and Bauer that they wanted to assist politically as
well as work as staff for the House officially, and that they would not overlap political and

official work during State time or on State property.

ll

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.183 Page 12 Of 131

37. On November 4, 2014, Bauer won the general election for the State
Representative seat for the 80th District with 63% of the vote.

38. On November 4, 2014, COURSER also won the general election to serve as State
Representative for the 82nd District with 55% of the vote.

39. ln December of 2014 Defendants GRAHAl\/l and CLINE met secretly with A.
Wayne Bennett ("Bennett"), personal friend of COURSER. GRAHAl\/l and CLINE informed
Bennett that he needed to get COURSER under control and that COURSER had better start
doing what they told him to or his time in the House would come to a very quick end and that
neither he, Bennett, or COURSER would like it.

40. Defendants were officially employed by the House on or about January 2, 2015.

41. On January 2, 2015, the House assigned ALLARD to Bauer's office, which was
located on the 10th floor on the north side of the House Anderson Building

42. On January 2, 2015, the House assigned GRAHAl\/l and CLINE to COURSER's
office, which was located across the street from Bauer's office on the 11th floor on the south side
of the House Anderson Building_

SWEA RING-lNANl) CA UCUS PLEI)GE

 

43. On January 15, 2015 (COURSER's first day after being sworn office) Kevin
Cotter (the then Speaker of the House) ("Cotter") directed COURSER and the other Republican
State Representatives to sign a "Caucus Pledge" that required him to pledge his votes on
important issues to caucus (i.e. Cotter) instead of voting based on the desires of the constituents
in his district Exhibit 9.

44. Cotter required this Pledge to be signed or the Representatives would lose their

committee assignments

12

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.184 Page 13 Of 131

45. Cotter required this Pledge to be signed or the Representatives would not be
allowed to attend caucus meetings; effectively making it a requirement to have to a voice in the
legislative process

46. Cotter required the State Representatives to keep this Caucus Pledge and its
contents confidential lf the agreement or its contents were revealed Cotter would then remove
the legislator from the Republican Caucus.

47. Cotter's actions eliminated any representative governance and were a violation of
MCL 750.505c (misconduct in office).

48. COURSER felt that Cotter's actions, along with the Pledge itself, were illegal
misconduct in office and unethical, and he refused to sign the Pledge as written.

49. COURSER felt that this pledge totally abused the citizen's voice to representative
government and hiding the Pledge from the public was an illegal act by Cotter and abuse of` the
public trust

50. Shortly thereafter, Cotter and Brock Swartzlel ("Swartzle") demanded that
COURSER sign the Pledge as a requirement of membership in his Republican Caucus.

a. These actions by Cotter and Swartzle were intended to steal the voting
power of the people's choice for representative

b. These actions by Cotter and Swartzle violated U.S.C. 1983 / 1985, 18
U.S.C. 1875,1\/1CL 750.213, MCL 750.505c (misconduct in office), MCL
750.157a, 18 USC 96 / MCL 750.159iR1CO.

c. This was done in their official positions under color of law
5l. Norm Saari ("Saari") would later state to l\/ISP on page 25 of the transcript, "And
just, you know, and Kevin Cotter, from day one, tried to put a lasso around Courser and

Gamrata, and get them to be functional members of the caucus" Exhibit 10.

 

1 The appointed Chief of Staff/General Counsel to Cotter.
13

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.185 Page 14 Of 131

a. These actions by Cotter were intended to steal the voting power of the
people's choice for representative

b. These actions by Cotter violated U.S.C. 1983 / 1985, 18 U.S.C. 1875,
MCL 750.213, MCL 750.505c (misconduct in office), MCL 750.157a, 18
USC 96/1\/1CL 750.159iR1CO.

c. This was done in their official positions under color of law
52. lmmediately, members of Cotter's team, including Norm Saari2 ("Saari"), and
Swartzle began meeting with Defendants in order to direct them to gather information against
COURSER.

a. This was an effort to stop COURSER from being an effective
Representative for the 82nol District

b. These actions by Cotter violated U.S.C. 1983 / 1985, 18 U.S.C. 1875,
MCL 750.213, MCL 750.505c (misconduct in office), MCL 750.157a, 18
USC 96/1\/1CL 750.159iR1CO.

c. This was done in their official positions under color of law
d. Jessica Jeurink, coordinator for Defendants from the Speaker's Office in April of
2015, wrote CLINE, "Keep me posted on all fronts" Exhibit 11 and 12. Jeurink, Cotter's
employee, asked CLINE to keep her and Saari informed

a. These actions by Cotter were intended to steal the voting power of the
people's choice for representative

b. These actions by Cotter violated U.S.C. 1983 / 1985, 18 U.S.C. 1875,
MCL 750.213, MCL 750.5050 (misconduct in office), MCL 750.157a, 18
USC 96 / MCL 750.159iR1CO.

c. This was done in their official positions under color of law

53. Surveillance began on COURSER and Bauer immediately by the House and by

the Defendants who were employees of the House.

 

2 The appointed Chief of Staff to Cotter

14

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.186 Page 15 Of 131

54. Defendants began to issue reports to Saari and Swartzle about COURSER after
the meeting in January 2015 between Cotter and COURSER3

55 . These reports were part of an ongoing effort to assemble allegations to be used to
injure and erode COURSER's credibility and effectiveness as a State Representative and to force
his vote according to Cotter's wishes

56. After these meetings, Defendant's texted: "we need to find a way to get
COURSER impeached." Exhibit 13.

a. Defendants set out with others to find a way to get COURSER impeached
This included wiretapping illegal access and dissemination of private
emails, texts, voicemails, illegal surveillance, criminal conspiracy and
extortion.

b. Defendants violated MCL's 750.5050, 750.540, 752.795, 750.157a,
750.159i, 750.213, 750.539j, 18 U.S.C. 1510, 18 U.S.C. 96, 18 U.S.C.
1875, 47 U.S.C. 223, and U.S.C. 875.

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

d These actions by Defendants could not have been done but for their access
thru their state employment

e. This was the use of the official position under color of` law to commit
criminal conspiracy

57. The Michgian Constitution requires felony crime; which in 2 of the prior
expulsions the criminal cases had concluded Dawkins and Geralds ln the Jaye expulsion Jaye
had criminal allegations made against him but was never tried before or after his expulsion.

58. Defendants used their access as state employees under color of law, without

Courser’s permission, to create recordings of Courser; then edit those recordings The May 19th

 

3 The HBO Report is over 800 pages long and due to its length it is not attached as an exhibit to this
Complaint. However, a copy of the HBO Report can be found online at
https;//www.scribd.com/document/279727022/l\/lichigan-House-report-on-investigation-into-Reps-
Todd-COURSER-and-Cindy-Gamrat.

15

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.187 Page 16 Of 131

2015 recording was then used by the Michigan House of Representatives to remove Courser
from office To do this the House Leadership had to create the impression that a crime had been
committed At the expulsion vote the House used the fabricated recording to call for the Attorney
General to investigate Courser; the recording was never authenticated Nearly 3 years later
Courser was granted access to the native copy of the recording by court order. The native copy
was held by Allard and Graham’s attorney and was immediately examined and found to be a
fabrication. This recording was used as the bais of the House removal and the criminal charges
against Courser.

EXTREME PROBLEMS WITH DEFENDANTS' WORKPERFORMANCE

59. After being hired Defendants refused to follow directions On some days they
refused to work or come to work.

60_ ln fact and in hindsight, on some days Defendants were too busy to work because
they were engaged in illegal activity as mentioned above and below; which includes (but is not
limited to the following

a_ lllegally recording COURSER, following COURSER and taking pictures,
editing recordings of COURSER, illegally accessing COURSER's private
emails and texts with his family and distributing them, illegally accessing

his voicemails and distributing them, planting listening devices, listening
to him having sex and sharing the details with each other and others

b. Drawing pornographic cartoons that were left for female staff members

c. Assisting in a criminal conspiracy to remove COURSER from office
without due process.

d. These events and actions occurred on State time while Defendants were
State employees for the House

e. 6-23-15 ALLARD texted to GRAHAl\/l, "they just banged." Given he
wasn't in the hotel room when this happened we probably can assume it
was by wiretapping of COURSER See Ex. 1, p. 181.

16

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.188 Page 17 Of 131

f ln 6-23-15 text ALLARD to GRAHAl\/l (State Employees) and CLINE,
ALLARD: "Why the fuck did 1 do this?" GRAHAl\/l: "Who the hell knows
Needed to stop for some road head " Defendants listening to sexual
intercourse of COURSER thru wiretapping / listening device See Ex 2, p.
21.

g 6-25-15 ALLARD texted to GRAHAl\/l and CLINE, "Poundtown!!!"
Given ALLARD wasn't in the room when this happened we can probably
assume it was by wiretapping of COURSER See Ex. 2, p. 25

h.. On 7 -3-15, during the day as State employees, ALLARD with GRAHAl\/l,
ALLARD -"they're fred/ring out man. 1 guess they brainstorined about
being at the HOB at 9am Monday and stopping as from going in."
GRAHAl\/l: "How do you know that?" ALLARD: "Bug." This is a clear
acknowledgement by Defendants they are actively engaged in wiretapping
/illegal listening devices Ex. l, p. 163.

i. 7-3-15 GRAHAM texted to ALLARD, "we need to hear that recording so
we can prepare" GRAHAl\/l is referring to a recording made by Joseph
Gamrat of COURSER and Bauer who were in a private conversation
where no one else was present and ALLARD, GRAHAl\/l, and Joseph
Gamrat confirm in their texts that they heard the conversation Given none
of these 3 men were present in this private conversation in COURSER's
truck they heard this by wiretapping of COURSER's conversations See
Ex l, p. l62.

j. These actions, including the use of a listening device, violated 18 U.S.C. §
25ll, l\/ICL 750.539b, l\/ICL 750.539c, l\/ICL 750.539d, l\/ICL 750.539j,
MCL 750.157a, MCL 750.159i, 18 U.S.C. 96, lnvasion upon Seclusion /
lnvasion of`Privacy.

k. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process and to
bring criminal charges against him without due process

l. The information obtained was then used in an extortion plot to remove
COURSER from office Exhibit 14.

m. These actions by Defendants could not have been done but for their access
thru their state employment

61. ln January 2015 COURSER and Bauer agreed to try the joint staffing
arrangement suggested and advocated by CLINE, but at no time did COURSER and Bauer ever
share an office Defendants (as well as other staff) took turns working out of both Bauer's and

COURSER's separate offices
17

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.189 Page 18 Of 131

62. Immediately both COURSER and Bauer realized that the Defendants could not
handle two offices There are dozens of examples of this including testimony from other staffers
who witnessed Defendants actions Exhibit 15, p. 204. See also Exhibit 16. See also Ex. l, p. 10.

a. 1-17-15: CLINE is already refusing to go to work on his 2nd week of work
in Lansing.

b. 2-20-15: GRAHAM has waited a week and ALLARD has still not proofed
a letter for taxpayers

c. 3-4-15: Repeated refusals to answer the phones or to return calls of
taxpayers of Michigan (Literally hundreds of taxpayers didn't get their
calls returned from Defendants).

d. 3-31-15: refusal to do follow up of taxpayer concerns or document
contacts

63. As a result, both COURSER and Bauer moved to hire added staff See Ex 15, p.
122.

64. As a result, both COURSER and Bauer began to express concern that the current
situation of ajoint office would not work.

65. Defendants resisted separating the offices See Ex l5, pp. 32-33. See Exhibit l7.

66. Defendants ALLARD and GRAHAl\/l, during staff meetings drew pornographic
pictures and left them around the office for others to find including female staffers Defendants
also texted this drawing to others.4 Exhibit l8. Defendants did this under color of law as State
employees

67. Defendant GRAHAl\/['s pornography problems spilled into the work place

Exhibit l9.

 

4 Under Title Vll of the federal Ciyil Rights Act of 1964 and under the Michigan Civil Rights Act7 sexual
harassment falls under the umbrella of illegal sex discrimination. According to the l\/lichigan statute,
sexual harassment of a job applicant or employee happens with "unwelcome sexual advances requests
for sexual favors and other verbal or physical conduct or communication of a sexual nature" Or the
creation of a "hostile work environment."

18

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.190 Page 19 Of 131

68. Defendant CLINE's sexual addiction also spilled into the workplace Exhibit 20.

69. Defendants ALLARD and GRAHAl\/l, then took pictures of their artwork and
forwarded it by text to others See Ex 15, p. 3

70. COURSER reported these issues to the House Business Office, but he was
ignored lt now appears that the complaints were ignored because Defendants were being used to
spy on COURSER and gather information about him that could be used to either remove
COURSER from office or force his vote

71. Chad Livengood (Livengood) when writing his stories about COURSER left this
fact and many others out about Defendants Exhibit 21.

72. Defendants ALLARD and GRAHAl\/l, actually intimidated other staff members
and by informing them they knew that the offices were bugged. Exhibit 22. For instance,
Defendants attempted to scare Anne Hill by telling her in no uncertain terms that the offices she
worked in was bugged. Defendants said they knew it "for fact " Defendants did this under color
of law. As State employees they violated Title Vll of the federal Civil Rights Act of 1964 and
the l\/lichigan Civil Rights Act.

73. On 7-3-15, during the day as State employees in a text message from ALLARD
to GRAHAl\/l: "they're freaking out man. l guess they brainstormed about being at the HOB at
9ani Monday and stopping us from going in." GRAHAl\/l: "How do you know that?" ALLARD:
"Bug." See Ex 1, p. 163.

a. Defendants among other crimes used a listening device in violation of 18
U.S.C. § 25l l, MCL 750.539b, l\/ICL 750.539c, l\/ICL 750.539d, MCL

750.539j, l\/ICL 750.157a, MCL 750.159i, 18 U.S.C. 96, lnvasion upon
Seclusion / lnvasion of Privacy.

b. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

c. Defendants did this under color of law as State employees

19

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.191 Page 20 Of 131

74. Having experienced abuse and threats in her marriage Bauer feared for her
personal safety and security. Bauer directed the staff to forward all communications they
received from family members directly to her. This direction was motivated by Bauer's concern
for her own personal protection and also to separate her personal life from her official work.
Defendants refused to follow these instructions but instead provided others (including Joe
Gamrat) with access to passwords for accounts of Bauer. Defendants did this under color of law
and violated MCL 750.41h criminal stalking and violated Title Vll of the Fed Civ Rights Act of
1964 and Michigan statute on sexual harassment when they assisted Bauer's estranged husband's
actions This allowed Defendants to conduct illegal surveillance of COURSER in their efforts to
remove him from office and have him prosecuted for criminal acts

75 . Defendants also provided unauthorized users with access to passwords for
electronic accounts of COURSER. For example:

a. On 1-10-15 Defendants provided unauthorized with access to passwords
for electronic accounts of COURSER. Exhibit 23.

b. On 1-20-15 Defendants provided unauthorized users with access to
passwords for electronic accounts of COURSER. Exhibit 24.

c. On 3-25-15 Defendants provided unauthorized users with access to
passwords for electronic accounts of COURSER. See Ex 15, p. 118.

d. On 6-20-15 Defendants provided unauthorized users with access to
passwords for electronic accounts of COURSER. Exhibit 25.

e. On 7-3-15 (upon being fired) GRAHAl\/l acknowledges to ALLARD that
he still had illegal access to all of COURSER‘s electronic accounts See Ex
2, p. 42.

f On 7-29-15 nearly a month after being fired GRAHAM emailed to
ALLARD COURSER‘s House of Representatives email account log in
information Exhibit 26.

g. On 8-31-15 nearly 2 months after being fired from the House of

Representatives Defendants attempted to use COURSER‘s log in and
password to access COURSER‘s private accounts See Ex 5, p. 96.

20

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.192 Page 21 Of 131

h. On 7-20-15 GRAHAl\/l acknowledges to ALLARD that he is still logged
into COURSER‘s electronic account See Ex 2, p. 92.

i. Defendants did this under color of law as State employees

j. This was used in Defendants' continued efforts to impeach COURSER
and/or remove him from office without due process

7 6. Defendants also acted in concert with Joseph Gamrat and others in their efforts to
"get COURSER impeached." This access was gained thru Defendants roles as State employees
under color of law. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

a. For instance, Defendants provided information to Joseph Gamrat from
their "listening devices" and he provided the same in retum. See Exhibits
12, 13, 14, 25, and 102 which detail Defendants' accessing and listening to
COURSER and also events where Joseph Gamrat provided information
from certain listening devices

b. Michigan State Police confirm Defendants had 255 communications with
Bauer's estranged husband, Joseph Gamrat, after she had instructed
Defendants to not communicate with Joseph Gamrat while extortion plot
against COURSER and Bauer was happening Exhibit 27, pg 19.

c. Defendants among other crimes used a listening devices and traded this
information for each other's benefit in violation of 18 U.S.C. § 2511, MCL
750.539b, MCL 750.539c, MCL 750.539d, MCL 750.539j, MCL
750.157a, MCL 750.159i, 18 U.S.C. 96, lnvasion upon Seclusion /
lnvasion of Privacy.

d. This information was then used in an extortion plot to remove COURSER
from office without due process See Ex 14.

77. CLINE intended to remove COURSER from office and run to fill the empty
representative seat. See Ex 15, p. 120.

78. CLINE and GRAHAl\/l were business partners in a political consulting business
called Bellwether Strategies

79_ On April l4, 2015, CLINE quit his position with the House legislative office

without warning

21

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.193 Page 22 Of 131

80. Defendant GRAHAM and ALLARD continued to grant CLINE password access
to COURSER‘s email accounts This was done even though CLINE was no longer a House
employee This illegal access was granted during at least the following dates:

a On4-20-15.Ex15,p. 77.
b. On4-22-15.Ex15,p. 76.

c. When Defendants gave unauthorized access to COURSER‘s passwords
after CLINE was no longer a State employee; they violated numerous laws
including MCL 750.540, MCL 752.795, 18 U.S.C. 1510, MCL 750.157a,
MCL 750.159i, 18 U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL
750.539j, 47 U.S.C. 223, 18 U.S.C. 875.

d. This was used in Defendants' continued efforts to impeach COURSER
and/or remove him from office without due process

e This access was gained thru Defendants roles as State employees under
color of law.

81. All Defendants at a time when they were no longer State employees illegally
accessed state computers assigned to state offices voicemail, and other computer devices

a. Defendant CLINE continued to access computers when he was no longer a
State employee Exhibit 28. CLINE confirmed this in his deposition Ex 3.

b. On 8-9-15, Defendants ALLARD and GRAHAl\/l, after no longer being
employed by the House of Representatives were still secretly accessing
voicemails of COURSER and shared these voicemails with others Ex 5,
277 .

c. On 8-24-15, Defendants ALLARD and GRAHAM, after no longer being
employed by the House of Representatives were still secretly accessing
voicemails of COURSER and shared these voicemails with others Ex 5,
279.

d On 4-l2-l5 Defendants illegally accessed the private emails of
COURSER and distributed those emails to others Defendants entered
COURSER's private email account and then harvested an email between
himself and his mother concerning his martial struggles and problems with
his brother. Exhibit 29.

e. On 4-13-15 Defendants illegally accessed the private emails of
COURSER and distributed those emails to others Defendants enter

22

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.194 Page 23 Of 131

COURSER‘s private email account and then harvest an email between
himself and his brother. Exhibit 30.

f On 4-13-15 Defendants illegally accessed the private emails of
COURSER and distributed those emails to others Defendants enter
COURSER‘s private email account and then harvest an email between
himself and his sister in law. Exhibit 31.

g. ln preliminary hearing in Lapeer on GRAHAM acknowledged accessing
COURSER‘s private emails and reading his emails and forwarding these
emails out to others Exhibit 32, pg 90-95.

h. When other Defendants gave CLINE this unauthorized access and when
CLINE accessed these computers and accounts this violated numerous
laws including 18 U.S.C. § 1030, MCL 752.795, MCL 750.540, MCL
752.795, 18 U.S.C. 1510, MCL 750.157a,l\/1CL 750.159i, MCL 157a, 18
U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539_1`, 47 U.S.C. 223,
18 U.S.C. 875

i. When Defendants accessed these accounts at a time when they were no
longer employees this violated numerous laws including MCL 750.540,
l\/ICL 752.795, 18 U.S.C. 1510, l\/ICL 750.157a,l\/1CL 750.159i, 18 U.S.C.
96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47 U.S.C. 223, 18
U.S.C. 875

j. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

k. This access was gained thru Defendants roles as State employees under
color of law.

HlsToRY OF MA y 19, 2015 FABRlCA TED RECORDlNG
82. On May 19, 2015, Defendant ALLARD, Chief of Staff to COURSER, advised
Defendant GRAHAl\/l to record COURSER without COURSER‘s knowledge or consent Exhibit

3_ This illegal wiretapping has been confirmed at multiple times:

a. ln 11-2-15 l\/lSP interview with ALLARD, ALLARD says "So 1 advised
Ben 1 said, if you go, record it, record the conversation And that
happened." This clearly shows GRAHAM and ALLARD acting in concert
on illegal wiretapping ofCOURSER.

b. ALLARD later stated in court that he did not advise GRAHAl\/l to record
COURSER This was perjury of ALLARD. See l\/ICL 750.422.

23

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.195 Page 24 Of 131

c. GRAHAl\/l later confirmed that ALLARD and CLlNE and himself made
the decision in concert

d. Michigan State Police investigation found, "Josh and Keith both suggested
that Benj amin record the conversation." Exhibit 34.

e. ln 11-1-15 interview by Detective Johnson, GRAHAl\/l states "we all
talked about it before l went to the initial meeting." Exhibit 35.

f ln 11-1-15 interview by Detective Johnson, GRAHAl\/l states "Keith, you
should record this conversation because l'm tired of doing it and you
should." Exhibit 36. This clearly shows GRAHAM and ALLARD acting
in concert on illegal wiretapping of COURSER

g. Defendants ALLARD and CLINE both lied to the police regarding their
involvement in the l\/lay 19th 2015 recording l\/ICL 750.422.

h. ALLARD and GRAHAM conducted these actions while State employees
under color of law.

i. The actions of Defendants regarding the recording of COURSER on May
19th were in concert

j. When Defendants conducted this wiretapping operation of COURSER it
violated numerous laws including 18 U.S.C. 2511 / l\/lCL's 750.539b,
750.539c, 750.539d, MCL 750.540, MCL 752.795, 18 U.S.C. 1510, MCL
750.157a, MCL 750.159i, MCL l57a, 18 U.S.C. 96, 18 U.S.C. 1875,
MCL 750.21,1\/1CL 750.539j, 47 U.S.C. 223, 18 U.S.C. 875

k. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

l. This access was gained thru Defendants roles as State employees under
color of law.

83. Graham lied to police when he stated, "1 had done all the recordings" Exhibit 37
shows Allard clearly did at least one of the recordings

84. Graham also confirms to police that he and Allard acted in concert in the
wiretapping of COURSER when he stated, "So l actually told him, Keith, Keith, you should
record this conversation because l'm tired of doing it and you should." See Ex 37.

85. Graham perjured himself when he stated, "Yes. l didn't have any independent

knowledge of Todd -the office being bugged." See Ex 32, pp. 59:12-60:1 This clearly shows he
24

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.196 Page 25 Of 131

did indeed know of wiretapping operations being conducted against COURSER. Defendants
were operating their own "bug" on COURSER as clearly noted in their texts which shows
Defendants were repeatedly listening and recounting COURSER in instances of sexual
intercourse This violated MCL 750.422.

86. Graham perjured himself when he stated he was "feeding him information," he
stated "no." And in follow up to "that l\/lr. Courser wanted to hear‘?" he stated "no." Graham
perjured himself Exhibit 38. This violated MCL 750.422.

87. Graham perjured himself in the Lapeer Preliminary Hearing when he was asked,
"How did you make those recordings?" he answered "with my cell phone." This was a lie
Exhibits 39. See also Ex 5 and 6. This violated MCL 750.422.

88. Graham perjured himself in the Lapeer Preliminary Hearing when he gave his
account of recording COURSER on May 19, 2015, Graham stated he didn't pause the recorder
during the time with COURSER This was perjury by Graham. See Ex 32, p. 19:1-16. See also
Exs 7 and 8. This violated MCL 750.422.

89_ Graham perjured himself in the Lapeer Preliminary Hearing when he stated he
was not a part of his political consulting business while he worked in the state house This was
perjured by Graham. See Ex 32, p. 641 15-65:2. See also Exhibit 40. This violated MCL 750.422.

90. Joseph Gamrat stated in deposition that Allard and Graham discussed with him
placing recording devices Allard and Graham did in fact place recording / listening devices to
wiretap COURSER This shows the concert of action between Allard and Graham. Exhibit 41.

See also See Ex l, p. 162-163. This violated l\/ICL 750.422.

25

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.197 Page 26 Of 131

91. Allard clearly states to Michigan State Police that he was receiving wiretapped
intel from Joseph Gamrat, stating "He said, well before that, this is what they were doing in the
shower. This is what they were doing in the bedroom. Exhibit 42. This violated MCL 7 50.422.

92. Allard confirms he received the private emails of COURSER harvested from at
least 7 years prior. And private emails between COURSER and his brother. Exhibit 43. See also
Ex 5, p. 160. This violated MCL 750.422.

93. Allard confirms he and Graham were recording together and were fired because
they were recording the House leadership. Exhibit 44.

94. During his deposition (Ex 3), CLINE lies regarding his lack of knowledge about
the wiretapping and stated he didn't know about the recording of COURSER until after it
happened Exhibit 45. However, Exhibit 34 confirms CLINE is not being truthful in stating he
did not know of the recording See GRAHAl\/l's statements in Exhibits 34 and 35.

95. Prior to May 19, 2015 , unbeknownst to COURSER, Defendants illegally accessed
COURSER‘s private emails voice recordings and also recorded conversations:

a. Defendants illegally accessed COURSER‘s private emails about his
marital problems and discussions with his mother and brother. Defendant
later acknowledged this in court See Ex 32, pg 90-95. See also Ex. 29, 30,
31.

b. 5-19-15: Defendants illegally accessed COURSER‘s private email
archives from 7 years prior in order to find material to leverage
COURSER in their conspiracy to extort COURSER This information was
then used in the extortion texts in their attempt to force COURSER to
resign from office See Ex 32, pg 90-95. See also Ex 1, p. 7

c. Defendants also illegally gained access to COURSER‘s private voicemails.
Even after no longer being employed by the House, Defendants were still
illegally accessing reading and recording COURSER‘s voicemails. See

Ex 5, p. 277 and 279.

d ln so doing Defendants violated 18 U.S.C. § 1030, MCL 7 52.795, MCL
750.540, MCL 752.795, 18 U.S.C. 1510, MCL 750.157a,l\/1CL 750.159i,

26

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.198 Page 27 Of 131

MCL 157a, 18 U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j,
47 U.S.C. 223, 18 U.S.C. 875

e. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

f This access was gained thru Defendants roles as State employees under
color of law.

96. On May 19, 2015, Defendant GRAHAM in his meeting with COURSER
allegedly recorded a conversation with COURSER See Ex 32. During this meeting Defendant
GRAHAl\/l recorded a conversation between COURSER and another that he was not a party to.
See Ex 5, p. 209

a. ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /l\/lCL's 750.539b, 750.539c, 750.539d l\/ICL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i, MCL l57a, 18
U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

b. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

c. This access was gained thru Defendants roles as State employees under
color of law.

97. Late in the evening of` May 19, 2015 or early morning of` May 20, 2015,
Defendant GRAHAM went to Defendant CLINE's home and played the recording to CLINE,
CLINE's wife, and Defendant ALLARD. See Ex 45.

a. ln so doing Defendants violated 18 U.S.C. 2511 / l\/lCL's 750.539b,
750.5390, 750.539d MCL 750.540, MCL 752.795, 18 U.S.C. 1510,1\/[CL
750.157a, MCL 750.159i, MCL l57a, 18 U.S.C. 96, 18 U.S.C. 1875,
MCL 750.21,1\/1CL 750.539j, 47 U.S.C. 223, 18 U.S.C. 875

b. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

c. This access was gained thru Defendants roles as State employees under
color of law.

27

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.199 Page 28 Of 131

98. Following the meeting on l\/lay 19, 2015, Defendant GRAHAl\/[ forwarded this
illegally obtained recording to others:

a. 5-20-15. GRAHAM forwarded this illegally obtained recording to
ALLARD. See Ex 1, p. 214.

b. After June 11, 2015, GRAHAl\/l forwarded this illegally obtained
recording to others including Defendants ALLARD and CLINE. See Ex
15, p. 27.

c. After August 20, 2015, GRAHAM forwarded this illegally obtained
recording to others including Defendants ALLARD and CLINE. See text
8-20-15, audio sent to Bowlin in August to his gmail account See Ex 1,

pp. 4-5.

d. ln so doing Defendants violated 18 U.S.C. 2511 / MCL's 750.539b,
750.539c, 750.539d MCL 750.540, MCL 752.795, 18 U.S.C. 1510,1\/[CL
750.157a, l\/ICL 750.159i, l\/ICL l57a, 18 U.S.C. 96, 18 U.S.C. 1875,
MCL 750.21, MCL 750.539j, 47 U.S.C. 223, 18 U.S.C. 875

e. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

f This access was gained thru Defendants roles as State employees under
color of law.

ON THE DA TE oF FIRING ALLARD AND GRAHAM WERE TIPPED OFF To THIs m
W1RETAPP1NG AND ATTEMPTED TO HIDE EVlDENCE 0F CRlMEs NOTED THROUGH THIS
COMPLAINT BY BRINGING A SECOM) PHONE THAT WOULD BE H4NDED 0VER TO
INVESTIGA ToRs.

99. Defendants attempted to hide their wrong doing on the day they were fired In
fact, the only way Defendants knew of their impending firing was through illegal access to
COURSER‘s data, voicemails texts and emails.

a. On 7-6-15 GRAHAM texted to ALLARD, "Bring your old iphone. They
won't know to look for two phones on us". This shows clear efforts by
Defendants to hide their criminal wrong doing at their point of firing See
Ex 1, p. 158.

b. On 7-3-15 GRAHAM texted to ALLARD, "Will he (Joseph Gamrat) let
us hear that particular recording?" See Ex 2, p. 44 This shows clear
coordination between ALLARD, GRAHAl\/l, and Joseph Gamrat on
wiretapping and surveillance

28

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.200 Page 29 Of 131

c. Defendants gained this information from wiretapping and eavesdropping
on COURSER

d. ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.539c, 750.539d MCL 750.540, MCL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/ICL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

e. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

f This access was gained thru Defendants roles as State employees under
color of law.

DEFENDANTS ACTED IN A CRIMINAL CoNsPIMCY W1TH JosEPH GAMRAT AND OTHERS
A GAleT COURSER, vsl/va 1NF0RMA Tloiv GAlNED THROUGH 1LLEGAL A CCESS

100. Defendants acted in a criminal conspiracy with Joseph Gamrat and others against
COURSER, using information gained through illegal access This is confirmed in the following
allegations

101. 2-18-15 text between Joseph Gamrat and Vincent Krell (Krell), "Cline emailed in
support but that l need to work through these other guys. l'll forward to you." Exhibit 46.

a. Defendant CLINE and and unknown co-conspirators violated 18 U.S.C. §
1030, MCL 752.795, MCL 750.157a, MCL 750.159i, 18 U.S.C. 96, 18
U.S.C. 1875, MCL 750.213, l\/ICL 750.539j, 47 U.S.C. 223, 18 U.S.C.
875

102. 6-3-15 Defendant ALLARD to Joseph Gamrat, "How do you know they were
there? Do they know that you know?" ALLARD responds "They don't know we know. l'll
explain when 1 get a chance." Exhibit 47.

a. This shows clear coordination between ALLARD and Joseph Gamrat on
wiretapping and surveillance

b. ln so doing Defendants violated 18 U.S.C. § 1030, l\/ICL 752.795, 18
U.S.C. 2511 /l\/lCL's 750.539b, 750.539c, 750.539d l\/ICL 750.540,1\/|CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i, MCL l57a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

29

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.201 Page 30 Of 131

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

d. This access was gained thru Defendants roles as State employees under
color of law.

103. 6-3-15 ALLARD to Joseph Gamrat "they're not trying to track you though." This
stream of texts runs for several pages and shows a long conversation about email / I.P addresses /
access to electronic accounts of COURSER that Defendant ALLARD is relaying to Joseph
Gamrat Ex 15, p. 37.

a. This shows clear coordination between ALLARD and Joseph Gamrat on
wiretapping and surveillance

b. ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /l\/lCL's 750.539b, 750.539c, 750.539d l\/ICL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i, MCL l57a, 18
U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

d This access was gained thru Defendants roles as State employees under
color of law.

104. On 6-19-15, during the day as State employees GRAHAl\/l to ALLARD and
CLINE, "Wtf do l do? They're going to suspect me... or Joe... hopefully." Defendants
acknowledging their criminal conduct and their desire that COURSER not suspect Defendant
GRAHAl\/l but rather Joseph Gamrat See Ex 15 , p. 15

a. This shows clear coordination between Defendants and Joseph Gamrat on
wiretapping and surveillance

b. ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, MCL
750.540, MCL 752.795, 18 U.S.C. 1510, MCL 750.157a,l\/1CL 750.159i,
l\/ICL 157a, 18 U.S.C. 96, 18 U.S.C. 1875, l\/ICL 750.21, l\/ICL 750.539j,
47 U.S.C. 223, 18 U.S.C. 875

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

30

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.202 Page 31 Of 131

d. This access was gained thru Defendants roles as State employees under
color of law.

105. On 6-25-15, during the day as State employees GRAHAl\/l to ALLARD: "Lol
any more updates? Did joe Continue to follow her?" ALLARD - "Nothing l've heard"
GRAHAl\/l: "Darn, Josh says Joseph should sit on it for a bit and now that he knows their hiding
spot try and catch them doing it. " See Ex 2, p. 25 .

a. Defendants listened to COURSER thru a listening device in violation of
wiretapping or eavesdropping in violation of 18 U.S.C. § 2511 and
Michigan Eavesdropping statute 18 U.S.C. § 1030, MCL 752.795, MCL
750.539b, MCL 750.539c and MCL 750.539d This also violated MCL
750.539j lnvasion Upon Seclusion / lnvasion of Privacy / Stalking MCL
600.2954 prohibited by 750.411h / MCL 750.157criminal conspiracy /
RICO violations 18 U.S.C. § 1961 / MCL 750.159i against COURSER

b. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

c. These actions by Defendants could not have been done but for their access
thru their state employment

106. On 6-26-15, GRAHAl\/l to ALLARD State Employee, "]dk l feel like letting it
play out for a week or two and seeing if Joe can get real video." Defendants were discussing
waiting on Joseph Gamrat to get actual video of COURSER for their conspiracy. Defendants
were coordinating their criminal actions against COURSER with Joseph Gamrat who was
extorting COURSER into resigning from office See Ex 2, p. 26.

a. This shows clear coordination between ALLARD GRAHAl\/l and Joseph
Gamrat on wiretapping and surveillance

b. ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.5390, 750.539d MCL 750.540, MCL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL 157a, 18
U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

31

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.203 Page 32 Of 131

d.

This access was gained thru Defendants roles as State employees under
color of law.

107. 6-30-15 Joseph Gamrat to ALLARD, "l need a picture of the cars or something if

he can do it Thanks Yes" Exhibit 48. This was transmitted while GRAHAM was conducting

surveillance of COURSER following him more than a hundred miles across the state while

taking pictures of him and forwarding those pictures to ALLARD who then sent them to Joseph

Gamrat

This shows clear coordination between ALLARD GRAHAl\/l and Joseph
Gamrat on wiretapping and surveillance

ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.5390, 750.539d MCL 750.540,1\/[CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL 157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21, MCL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

This access was gained thru Defendants roles as State employees under
color of law.

108. 6-30-15 ALLARD to GRAHAl\/l, "l am on phone with Joe" Also same event,

ALLARD asks GRAHAl\/l, "can you get better pic without that screen on it?" See Ex 2, p. 3. See

also Ex 2, pp. 34-38. Joseph Gamrat requested a picture ALLARD conveyed the pictures

GRAHAl\/l was taking while conducting surveillance of COURSER

21.

This shows clear coordination between ALLARD, GRAHAl\/l, and Joseph
Gamrat on wiretapping and surveillance

ln so doing Defendants violated 18 U.S.C. § 1030, l\/ICL 752.795, 18
U.S.C. 2511 /l\/lCL's 750.539b, 750.539c, 750.539d MCL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL l57a, 18
U.S.C. 96, 18 U.S.C. 1875, MCL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

32

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.204 Page 33 Of 131

d.

This access was gained thru Defendants roles as State employees under
color of law.

109. On 6-30-15, during the day as State employees GRAHAl\/l to ALLARD and

CLINE, "Tell him to shut the fuck up/!!! Gonna blow my cover even more then it's already

blown." GRAHAM texts this to ALLARD while GRAHAM is conducting surveillance of

COURSER 100 miles from the State offices where GRAHAM is stationed and while ALLARD

is on the phone with Joseph Gamrat to whom he has just sent pictures provided by GRAHAl\/l.

Defendants conducting criminal conspiracy against COURSER. See Ex 1, p. 169.

21.

This shows clear coordination between ALLARD, GRAHAl\/l, and Joseph
Gamrat on wiretapping and surveillance

ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.539c, 750.539d MCL 750.540, MCL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL 157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

This access was gained thru Defendants roles as State employees under
color of law.

110. ln the deposition of Joseph Gamrat, he was asked, "Do you have anybody that

was assisting you as far as we use the term surveillance or taking photographs or doing any

recordings on your behalf?" Exhibit 49.

21.

Joseph Gamrat answered with a lie (see See Ex 2, p. 3. See also Ex 2, pp.
34-38.)," l believe l\/lr. GRAHAl\/l did a couple, but to answer your
questions no. l believe l\/lr. GRAHAl\/l did some photos one time that l'm
aware of where he followed l\/lr. COURSER and l\/lrs Gamrat"

The Evidence proves that Joseph Gamrat requested ALLARD to instruct
GRAHAl\/l to take pictures while GRAHAl\/l was conducting surveillance
of COURSER and GRAHAl\/l on 6-30-15 took and transmitted pictures to
ALLARD who then sent the photos to Joseph Gamrat

33

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.205 Page 34 Of 131

This shows clear coordination between ALLARD, GRAHAl\/l, and Joseph
Gamrat on wiretapping and surveillance

1n so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.539c, 750.539d MCL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,1\/1CL157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

This access was gained thru Defendants roles as State employees under
color of law.

1 11. On 7-7-15, ALLARD texted Joseph Gamrat, "l want to scare the living shit out of

them," to which Joseph Gamrat responded, "Nice. 1 have no idea how to do that but that's all

right." This text shows clear coordination between ALLARD and Joseph Gamrat; ALLARD then

used illegally obtained information to launch a campaign against COURSER. Exhibit 50.

21.

This shows clear coordination between ALLARD, GRAHAl\/l, and Joseph
Gamrat on wiretapping and surveillance

ln so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.5390, 750.539d MCL 750.540, MCL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,1\/1CL157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

This access was gained thru Defendants roles as State employees under
color of law.

112. On 7-4-15 ALLARD relayed a conversation between COURSER and Bauer to

GRAHAl\/l that ALLARD had received from Joseph Gamrat "from lloe: Also, before they arrived

at the meeting she was trying to tell Todd how to use the voice memo app on the iphone. 1 am

pretty sure he/they recorded the meeting with Ann" See Ex 2, p. 46. This conversation took

place privately between COURSER and Bauer no other person was present

34

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1

1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.206 Page 35 Of 131

a. This shows clear coordination between ALLARD, GRAHAl\/l, and Joseph
Gamrat on wiretapping and surveillance

b. 1n so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.539c, 750.539d MCL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,1\/1CL157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

d This access was gained thru Defendants roles as State employees under
color of law.

113. On 7-3-15 GRAHAl\/l texted to ALLARD, "Will he (Joseph Gamrat) let us hear
that particular recording?" See Ex 2, p. 44.

a. This shows clear coordination between ALLARD GRAHAM and Joseph
Gamrat on wiretapping and surveillance

b. 1n so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /MCL's 750.539b, 750.539c, 750.539d MCL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, l\/ICL 750.157a, MCL 750.159i,l\/1CL157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

c. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

d This access was gained thru Defendants roles as State employees under
color of law.

w Y 19, 2015 RECoRDlNG ISA FABRICA TIoN
114. Defendants also acted in a criminal conspiracy against COURSER, using
information gained through illegal access in order to edit, modify, and fabricate a recording used
in a criminal prosecution and used to remove COURSER from office This is confirmed in the
following texts:

a. 5-22-15: ALLARD talking about recording "I'm listening to Thursday
recording now. Ben you fucking killed it/ /ts awesome " See Ex 15, p. 47.

35

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.207 Page 36 Of 131

b. 6-24-15: ALLARD to GRAHAl\/l, "l say we meet and try and get shit for
recording " See Ex 1, p. 180.

c. 8-7-15: Goris, a political operative and bundler, to ALLARD, "One of the
things that was missing in the story is WHY you guys felt the need to
record Some are calling it a setup." Goris continues "Y ou guys should try
to clarify and win sympathy " See Ex 2, p. 1 15.

d. 8-10-15: ALLARD telling GRAHAl\/l to start working on a "second tape
so we can move on this shit" See Ex 5, p. 45.

e 9-9-15: GRAHAl\/l says to Brandon Hall, "I was feeding T odd things he
wanted to hear the whole time... " See Ex 38.

f Defendants acknowledge through these texts that that recording on l\/lay
19, 2015 was a set-up of COURSER

g. These texts shows clear wiretapping eavesdropping and surveillance by
Defendants

h. 1n so doing Defendants violated 18 U.S.C. § 1030, MCL 752.795, 18
U.S.C. 2511 /l\/lCL's 750.539b, 750.539c, 750.539d l\/ICL 750.540,1\/1CL
752.795, 18 U.S.C. 1510, MCL 750.157a, MCL 750.159i,l\/1CL 157a, 18
U.S.C. 96, 18 U.S.C. 1875,1\/1CL 750.21,1\/1CL 750.539j, 47 U.S.C. 223,
18 U.S.C. 875

i. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

j. This access was gained thru Defendants roles as State employees under
color of law.

115 . ln April of 2018 after 3 years of fighting its release the attorney for Defendants
ALLARD and GRAHAl\/l pursuant to a criminal proceeding was forced to provide COURSER
with a copy for exam.

116. The recording has also now been fully examined by Edward Primeau and he has
done an end to end examination of the recording See Ex 7 and 8. Primeau has concluded it has
been edited and was not even recorded on the night in question There was pausing present in the

recording The timestamps do not match the phone the prosecution claims were used in the

36

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.208 Page 37 Of 131

recording By allowing this edited recording to be used in a criminal prosecution against
COURSER, Defendants have engaged in a conspiracy.

a. This violates MCL 750.479c which prohibits the concealment of any
material fact related to a criminal investigation

b. This violates MCL 750.411a which prohibits presenting fabricated
evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an
official investigation

c. This also violates MCL 750.157a, MCL 750.159i, 18 U.S.C. 96, MCL
750.422,1\/1CL 600.2911, and MCL 750.159i.

117. Defendants ALLARD and GRAHAl\/l also provided the 13 fragments sent to
Livengood in the original story for exam by COURSER Primeau has concluded that these
fragments have been intentionally altered with headers removed to make the fragments
unplayable. See Ex 7 and 8. By allowing these fragments to be altered and used in a criminal
prosecution against COURSER, Defendants have engaged in a conspiracy.

a. This violates MCL 750.479c which prohibits the concealment of any
material fact related to a criminal investigation

b. This violates MCL 750.411a which prohibits presenting fabricated
evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an
official investigation

c. This also violates MCL 750.157a, MCL 750.159i, 18 U.S.C. 96, MCL
750.422,1\/1CL 600.2911, and MCL 750.159i.

118. Defendants ALLARD and GRAHAM also provided a forensic report on the
recordings date stamps Primeau has concluded that ALLARD and GRAHAM had possession of
the recording devices and that the originals were deleted while the devices were in their
possession See Ex 7 and 8. By allowing these to be deleted during a pending criminal

prosecution against COURSER, Defendants have engaged in a conspiracy.

37

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.209 Page 38 Of 131

a. This violates MCL 750.479c which prohibits the concealment of any
material fact related to a criminal investigation

b. This violates MCL 750.411a which prohibits presenting fabricated
evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an
official investigation

c. This also violates MCL 750.157a, MCL 750.159i, 18 U.S.C. 96, MCL
750.422,1\/1CL 600.2911, and l\/ICL 750.159i.

119. Defendants have also acknowledged items within the original recording that are
not in the released version The texts below confirm that the recording was indeed altered and
that fact was concealed from the public, the police and the courts

a. Text 8-16-15, GRAHAM notes that in the recording COURSER and he
discuss that the extortion texts were coming from 3 different numbers _
this has been deleted from the released version of the recording
GRAHAl\/l says to ALLARD, "l have him in tape telling me there are
three different numbers texting him." See Ex 5 , p. 66.

b. Text 8-21-15, ALLARD to Livengood noting that COURSER stated that
the extortion texts were coming from 3 different numbers - this is not
present in the recording ALLARD says "What about T odd 's assertion on
recording that 3 dijferent numbers have been texting him?" Livengood
says "Was that on full May 19 tape? l gotta go back and lisen to it."
ALLARD says "Bens not sure. lt's on one of them. " See Ex 5, p. 87.

c. COURSER has acknowledged that the statement regarding the extortion
texts that he received were coming from 3 different numbers was in the
original conversation and it is not present in the recording that was
released to the version used by the Detroit News, or the version used by
House of Representatives or finally the version used by the Michigan
Attorney General.

d. 1n so doing Defendants violated; 18 U.S.C. § 1030, MCL 752.795, MCL
750.422, MCL 600.2911, MCL 750.539d, MCL 750.540, MCL 752.795,
18 U.S.C. 1510, MCL 750.157a, l\/ICL 750.159i, l\/ICL 157a, 18 U.S.C.
96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47 U.S.C. 223, 18
U.S.C. 875.

e. This also violates MCL 750.411a which prohibits presenting fabricated
evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an
official investigation

38

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.210 Page 39 Of 131

f These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

g This access was gained thru Defendants roles as State employees under
color of law.

120. Defendants own texts and emails show the recording was not a true copy. Below
is a sampling of the texts that confirm the released version is not a true native copy.

a. Text 7-6-15, CLINE to ALLARD and GRAHAl\/l, "Hey can we splice a
few quote from TC admitting he had ajfairs and send it to Anne? T hat
would scare the shit of them. " GRAHAM answers "1 told Keith 1 wanted
to do something like that but he said it wasn 't smart " See Ex 2. p. 54.

b. Email 7-17-15, ALLARD to GRAHAl\/l splicing recordings Exhibit 51.

c. Text 7-18-15, ALLARD to GRAHAM, "Just sent you the clips." See Ex 2,
p. 79.

d Email 7-19-15, Livengood to ALLARD, "where do things stand with you
guys over releasing those additional audio clips. " Exhibit 52.

e. Text 7-19-15, ALLARD pushes GRAHAl\/l to sign off` on recordings
"And Ben for gods sake please sign ojf on the recordings " See Ex 2, p. 82.

f`. Text 7-19-15, ALLARD to GRAHAM, "And damn dade you want that ojf
the record??? T hat shit is the hammer///" GRAHAl\/l replied "Lol yeah 1
guess we can put that on the record 1 just want to discuss what exactly he
wants on the record so 1 know before print. " See Ex 2, p. 85 .

g. Email 7-19-15, Livengood to ALLARD "1'll go through the audio
tomorrow and get back with you guys. " Exhibit 53.

h. Email 7-19-15, GRAHAM to ALLARD showing 9 to 13 clips noting
some on the record, some off the record, some being approved and some
were only to be used as transcripts Exhibit 54.

i. Email 7-30-15, Livengood to ALLARD, "Can you share with me the
minute or so after Ben brings up Cheaters. Ada'endumOTRS cuts oj"
GRAHAl\/l did the recording but it is ALLARD that is working with
Livengood editing the recording Exhibit 55.

j. Email 8-7-15j Livengood to ALLARD, "We're trying to edit a section of
the May 21 recording Voice003.m4a, but can't import it, at least on my
editors' PC. She's trying someone 's MAC. Do you have a di]ferent version
by chance?" Exhibit 56.

39

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.211 Page 40 Of 131

k. Text 8-10-15, Brandon Hall says to GRAHAl\/l, "And who is the guy
saying that? Not todd, Right?" GRAHAM answers "Oh no its Todd. Just
sounds different than other parts of the recording Must be a dijferent
setting or recording device" See Ex 5, p. 277.

l. Text 8-10-15, ALLARD telling GRAHAl\/l to start working on a "second
tape so we can move on this shit. " See Ex 5, p. 45.

m. Email 8-10-15, Livengood to ALLARD "We need to release the full audio
tapes Both of them. Please talk to Ben and Truscott immediately "
Livengood continues "1 think we have to name Joe as his suspected secret
texter too... " Exhibit 57 . This information was not public knowledge and
was not determined by the police until in November of 2015. This text
shows an effort by Defendants and Livengood as co-conspirators in their
efforts to deflect from their own involvement in the plot to extort
COURSER into resigning from office Livengood never disclosed in his
articles that he and Defendants knew the extortion involved Joseph
Gamrat or that he himself was involved or the Defendants This text was
in response to COURSER‘s public acknowledgement that he was being
extorted into resigning from office Livengood was attempting to deflect
from his own involvement and that of Defendants in the extortion plot to
remove COURSER from office The phone sending the extortion texts to
COURSER was later found to be in Livengood's name

n_ Text 8-16-15, GRAHAl\/I says to ALLARD and Livengood, "/magine if
you hadn't condensed them". See Ex 5, p. 84.

o. Text 8-19-15, GRAHAl\/l says "Nah its never been released in its
entirety." See Ex 5, p. 21.

p. Text 8-19-15j GRAHAl\/l to ALLARD, "He apparently believes the whole
thing has been released?" See Ex 5, -p. 126.

q. Email 8-28-15, ALLARD to Livengood "we want to preserve the prior
arrangement where portions are considered ojf the record, until they are
approved to be on the record Again, just because of the chance stu]f could
be taken out of it. " Exhibit 5 8.

r. Email 8-28-15, Livengood to ALLARD, "1 would mostly be interested in
putting on the records portions of the audio that Cotter's o]fice uses as
evidence of wasting taxpayer resources 1 would think that just the mere
use of you and Ben's time having conversations in the House O]fice
Building about their personal lives is a waste of taxpayer time. " Exhibit

Y.
s. Text 9-9-15, ALLARD to Goris "They cut some big sections though " See
Ex. 2, p. 140.

40

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.212 Page 41 Of 131

t These texts confirm alteration of the recording as such Defendants
violated 18 U.S.C. § 1030, MCL 752.795, MCL 750.422, MCL 600.2911,
MCL 750.539d MCL 750.540, MCL 752.795, 18 U.S.C. 1510, MCL
750.157a, MCL 750.159i, l\/ICL 157a, 18 U.S.C. 96, 18 U.S.C. 1875,
MCL 750.21,1\/1CL 750.539j, 47 U.S.C. 223, 18 U.S.C. 875.

u. This also violates MCL 750.411a which prohibits presenting fabricated
evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an
official investigation

v. These actions were done in Defendants' continued efforts to impeach
COURSER and/or remove him from office without due process

w. This access was gained thru Defendants roles as State employees under
color of law.

DEFENDANTS DELI VER FABRlCA TED TAPE TO DETROlTNE WS

121. After being fired ALLARD and GRAHAl\/l with Truscott provided to The Detroit
News fragmented audio recordings of COURSER of what supposedly was from a meeting
between COURSER and Defendant GRAHAl\/l May 19, 2015.

122. Defendant CLINE has now given sworn testimony that the recording being used
in this case is not authentic. CLINE's deposition now corroborates much of this complaint
Exhibit l.

123. CLINE has given sworn testimony that there were several versions of this
recording and that the original was never released See Ex 3.

124. CLINE has also sworn that a man named John Truscott (Truscott) was
coordinating the actions of The Detroit News in passing off the recording as being authentic.
Transcript, 210:9-16.

125 . Defendants ALLARD and GRAHAM provided the recording of May 19, 2015 in

13 clips not one continuous recording See Ex 51.

41

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.213 Page 42 Of 131

126. Defendants provided the recordings as 13 clips not one continuous recording
stating clearly some had been edited. See Ex 51.

127. Defendants provided the recordings as 13 clips not one continuous recording
stating clearly some had been off the record See Ex 51.

128. The August 7, 2015, The Detroit News published excerpts of the recording to the
world in an article titled "Recordings: State rep asked aide to hide relationship lnformation
contained in this article was not verified and was false

129. On August 7, 2015 Livengood ran the 13 clips as one continuous recording and
did not disclose that the recording was in fact 13 clips of recordings or that some had been edited
and that some were kept off the record See Ex 51.

130. Between August of 2015 and December of 2015 The Detroit News published a
series of articles that included excerpts of the recording that ALLARD and GRAHAl\/l broadcast

131. 1n fact, on August 7, 2015, Livengood released the edited recordings and
Livengood did not disclose to the public that the tape was in fact a fabrication made by himself
and the Defendants Exhibit 7 and 8.

132. These recordings were broadcast around the world through every major media
outlet worldwide

133. The stories written by The Detroit News based on stories and illegal recordings
obtained by Defendants were extremely detrimental to COURSER and were based upon
statements from Defendants that were later determined thru expert analysis Defendants' own
texts and emails and CLINE's deposition testimony to be edited modified and fabricated

134. The Detroit News stories included false and misleading accusations from

Defendants in order to paint a false and misleading persona of COURSER and to hide

42

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.214 Page 43 Of 131

Livengood's own involvement in the extortion plot to remove COURSER from office M
@.

135. Defendants along with Livengood broadcast this information knowing it was false
and that the recordings were done illegally and with malice

136. Given the severity and scandalous nature of the claims against COURSER,
Defendants were very aware that this story would explode and be picked up around the State and
nation

137. The secret recordings made by ALLARD and GRAHAl\/l (including the recording
allegedly made May 19, 2015) was illegal in that it violated Michigan's wiretapping and
eavesdropping statutes being MCL 750.539a, et. seq. and specifically MCL 750.539d and
750.539e and other federal laws

138. ALLARD and GRAHAl\/l later transmitted the illegal wiretap recordings to other
Defendants and The Detroit News in violation of MCL 750.539d and 750.539e

139. The transmission of the excerpts of the recording was in violation of Michigan's
wiretapping and eavesdropping statutes being MCL 750.539a, et. seq. and specifically l\/lCL
750.539d and 750.539c and federal laws

140. The extortion texts from this extortion phone revealed information that could
only have been learned by accessing COURSER‘s private hotel rooms emails voicemails live
calls and via GPS tracking

141. Defendants benefited from the illegal surveillance

142. Between August of 2015 and December of 2015 The Detroit News published a
series of articles that included excerpts of the recording that ALLARD and GRAHAl\/l broadcast

These articles (based in part on illegally acquired information) were based on the illegally

43

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.215 Page 44 Of 131

obtained wiretapping and eavesdropping conspiracy by the Defendants including lies embodied
in the HBO Report, lies concerning felonious conduct by COURSER, misconduct in office
misuse of taxpayer resources forced forgery, forcing staffers to lies retribution against
employees and extortion and blackmail.

143. Defendants violated the wiretapping and eavesdropping statutes and furthered the
extortion conspiracy by using illegally obtained recording of COURSER, that were made by
GRAHAl\/l at the direction of ALLARD in a series of media stories Defendants violated MCL
750.539d and 750.539e

144. These recordings were broadcast around the world through every major media
outlet worldwide

145 . Defendants broadcast illegally obtained taped conversations of COURSER to the
public, in violation of`wiretapping and eavesdropping statutes

146. Defendants broadcast this information knowing it was false and that the
recordings were done illegally and with malice.

147. Given the severity and scandalous nature of the claims against COURSER,
Defendants were very aware that this story would explode and be picked up around the State and
nation

148. On August 7, 2015 at 3:59 P.l\/l., COURSER received a text that read "It went
global fast Resign NOW Todd and Candy has asked..ASKED. You too Cindy, spare the kids
and Joe Resign, both of you, TODAY. Chad has scratched the surface..Ben has lots of
audio...intriguing damning 1 have steamy audio, pics video from DC. Resign, or Chad gets it

all."

44

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.216 Page 45 Of 131

149. The actions of Defendants and their co-conspirators confirm alteration of the
recording and as such Defendants violated 18 U.S.C. § 1030, MCL 752.795, MCL 750.422,
MCL 600.2911,1\/1CL 750.539dl\/1CL 750.540, MCL 752.795, 18 U.S.C. 1510, MCL 750.157a,
MCL 750.159i, MCL 157a, 18 U.S.C. 96, 18 U.S.C. 1875, MCL 750.21, MCL 750.539j, 47
U.S.C. 223, 18 U.S.C. 875.

150. Defendants and their co-conspirators also violated MCL 75 0.41 1a which prohibits
presenting fabricated evidence used in an official proceeding lying to House investigators in
regards to the authenticity of evidence and lying to the police in an official investigation

151. All actions described herein were done in Defendants' continued efforts to
impeach COURSER and/or remove him from office without due process

152. All actions described herein were committed through Defendants access and roles
as State employees under color of law.

HISTOR Y OF EXTOR TION SUR VELIANCE ADDITIONAL WIRETAPPING INVOL VING DEFENDANTS

153. At the time of this alleged recording May 19, 2015, COURSER, Bauer, Wendy
Day, and Daniel Courser were receiving anonymous extortion texts requiring COURSER resign
from office The phone was registered to Chad Livengood a reporter of The Detroit News
Exhibit 61.

154. Michigan State Police confirm the phone sending extortion texts to COURSER,
Daniel Courser (COURSER's brother), Wendy Day, and Bauer was registered in the name of
Livengood Exhibit 62.

155. The co-conspirators using this phone sent a series of extortion texts to
COURSER These texts declared if COURSER did not resign that Livengood would release a

series of stories based on recordings and information gathered by the Defendants See Ex 14.

45

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.217 Page 46 Of 131

156. The phone that was sending these extortion texts was in Livengood's name it
communicated with Livengood and the extortion texts required COURSER to resign or
Livengood would release audio video and information harvested by GRAHAl\/l. See Ex 14.

a. On August 7, 2015 at 3:59 P.l\/l., COURSER received a text that read "1t
went global fast Resign NOW Todd and Candy has asked...ASKED. You
too Cindy, spare the kids and Joseph. Resign, both of you, TODAY. Chad

has scratched the surface..Ben has lots of audio...intriguing damning 1
have steamy audio, pics video from DC. Resign, or Chad gets it all."

157. The co-conspirators using this phone sent the texts that show the coordination
between the Defendants and Livengood See Ex 14. Defendants were able to gather this
information thru their employment as State employees under color of law.

a. Their actions violated Extortion / listened to COURSER thru a listening
device in violation of wiretapping or eavesdropping in violation of 18
U.S.C. § 2511 and Michigan Eavesdropping statute MCL 7 50.539b, MCL
750.539c and MCL 750.539d This was also violated MCL 750.539j
lnvasion Upon Seclusion / lnvasion of Privacy/ Stalking MCL 600.2954

prohibited by 750.411h / MCL 750.157criminal conspiracy / RICO
violations 18 U.S.C. § 1961 /l\/lCL 750.159i against COURSER

15 8. Defendants were providing the private and illegally obtained information for these
extortion texts See Ex 14_

159. The information contained in the extortion texts came directly from the illegal
acts of the Defendants thru their access as State employees See Ex 14.

160. These extortion texts included personal and confidential information such as live
call conversations texts information from private emails and locations of COURSER and Bauer
and their families See Ex 14. Defendants gathered this information under color of law as State
employees

161. These extortion texts contained very specific information regarding COURSER‘s
private life and threatened that this information would be revealed if he did not resign

Defendants have been confirmed both police investigations and House of Representative

46

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.218 Page 47 Of 131

investigations to have been involved in extortion of COURSER into resigning from office See

Ex 14.

a. Defendants could only do this due to their access granted to them thru
their employment as State employees assigned to COURSER‘s state
office

b. The information that is contained in these texts show the illegal accesses

used by Defendants in their efforts to remove COURSER from office
c. Assorted extortion Texts are as follows -

d 5-19-15: Bool The phone is a bumer...dont bother trying Cindy sounds
like she's great in the sheets You however, have no stamina. Silence in
this case can be VERY detrimental. Careers political arena and of course
families Georgeann, Joe Fon, Dan....whew, it could be disastrous really,
and of course the kids. Silence in this case can be VERY detrimental.
Careers political arena and of course families Georgeann, Joe Fon,
Dan...whew, it could be disastrous

e. 5-20-15: DC sucked thought you two would be alone but you dragged
family along..cost me 1200.00 that trip. Todd...have your phone swept
Why do you only know 4 vets, we're everywhere "COURSER's a "NO"
on 4408"? Still think 1'm bluffing?

f`. What are they going to do to defeat you when you're an incumbent‘? They
won't need 150k....they have me.

g 5-20-15: Messages will come from a different number soon This ones
getting dumped. Nobody's asked what my intentions are what 1 want
Odd? 1 have no agenda per se. 1 have no desire to destroy families 1 give a
rats ass about politics Vaupel sucks though. You both now know 1 hold
significant evidence of your affair. Career suicide can't show your face
empty your office shit. Stay tuned..have a splendid Pure l\/lichigan day!
Relax. 1'm not leaking anything..yet. Pay people better to keep quiet..l pay
them better for info. #Radisson Let me make this CRYSTAL CLEAR. 1
need some open dialogue 1've heard from you Cindy...better tell Todd to
man-up. As long as 1'm appeased, my cargo will never reach port so to
speak. Can l please get a confirmation

h. 5-21-15: 1 can show your whereabouts when not in session, meetings or
together. Those whereabouts DO NOT include seedy alleys in Lansing
having sex with men Todd Grow up. l sell non-fiction...you however spin
f`airy tales and fiction That email can't find another inbox....oh, change
your passwords too. Dumb shit

47

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.219 Page 48 Of 131

i. 5-21-15: Good afternoon Contrary to what you may think, 1 have other
cases 1'm working Todd, go to your weekend retreat..en_joy this last
holiday as a State employee Big changes next week kids as 1 change the
political landscape You both can prevent this really....you've never asked
how?

j. 5-22-15: Hello? Cindy, Todd Dan..we all on here?

k. 5-23-15: 1'm letting everybody off the hook....on 1 condition only. You
resign Todd Tuesday. l\/lention your health, your new found family bond
DO NOT mention Cindy, AT ALL. Call me karma....this is for the others
too!

l. 5-26-15: Rise and Resign day....Good morning Todd....hope you found
your soul-searching weekend peaceful.

m. 5-27-15: 1've reached out to an old friend with a little teaser. He's been
fact-finding since llam or so yesterday, building the puzzle piece by
piece 1 told him 1 WILL NOT confirm the names of the woman/women
Rest assured Tim Skubick will be in touch with you. Confirm the
affair(s). NO NAMES.

n 5-28-15: 517.643.0013_Ca11 it....go ahead do it. lt's a personal cell.

o. Skubick questioned the authenticity of some of the audio. Not the story
per se rather how either of you let this happen Not the affair....getting
bugged. 1 drove up to the island yesterday, on your dime 1 shared 17
minutes of audio, 9-1 1 of sexual intimacy and 5-6 of dialogue so he could
clearly understand who he was listening too. He's going to label me as an
anonymous source a credible anonymous source Complete with
photographic and video evidence from DC and the Radisson, it was any
easy sell. Let Joe and Fon know whats coming please

p. 6-9-15: Uh oh... good luck. 1 just got back in the states and heard the news

q. 7 -8-15: Wow! Firing staf`f...be careful, the boys have A TON on you...they
know everything 1 saw you recently. Flint then near Great Lakes Crossing
later. You guys are easy but idiots. Oh, the Speaker is meeting with me on
8/3.

r. 7-17-15: 1 was off the last few days and was offered the opportunity to do
some surveillance...little did 1 know you'd drag me all the way to Flint....l
used to work out of that Target strip mall and often frequented
Bames/Noble....Keith and Ben were right, as was .Ioe..the inevitable
WILL happen Careers families homes...shattered. We simply have too
much on you, the server and police involvement notwithstanding

48

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.220 Page 49 Of 131

s 7-21-15: 1've been digging How was camping Cin‘? Todd your wife had
an affair before but then again, so have you...before Cindy. 1 may need
some funding? Offers to help?

t. 7-22-15: 1 came across this number in this file: 260-504-6649. 1ts not Dans
or Tims or either of yours? Whos is it? Nevermind, 1'11 text it myself..

u. 8-7-15: Amazing what would have happened had you simply listened Too
late. KABOOl\/l! lt went global fast Resign NOW Todd as Candy has
asked..ASKED. You too Cindy, spare the kids and Joe Resign, both of
you, TODAY. Chad has scratched the surf`ace....Ben has lots of
audio...intriguing damning 1 have steamy audio, pics, video from DC.
Resign, or Chad gets it all.

162. Swartzle Chief Legal Counsel and Chief of Staff` for the House of
Representatives regarding Defendants stated "We specifically never said that they were credible
witnesses because we think they're not credible witnesses." See Ex 27, p. 20.

163. Swartzle Chief Legal Counsel and Chief of Staff` for the House of
Representatives stated "Keith Allard is just a piece of crap". See Ex 27, p. 21.

164. The Speaker of the State House stated publicly that ALLARD and GRAHAl\/l
were involved in the extortion plot to remove COURSER and Bauer from office Exhibit 63. See
also Ex 27, p. 19.

a_ "ln fact, during the criminal investigation by the l\/lichigan State Police it
became clear that l\/lr. Allard and l\/lr/ GRAHAl\/I repeatedly lied to House
Business Office lnvestigators and lawyers about their knowledge and

involvement in a convoluted months-long extortion plot against their own
supervisors" The speaker said in a statement

b. They did this as State employees under color of law and could not have
committed the crimes they committed but for their state employment
access

c. Their actions violated Extortion / listened to COURSER thru a listening

device in violation of wiretapping or eavesdropping in violation of 18
U.S.C. § 2511 and Michigan Eavesdropping statute l\/ICL 750.539b, MCL
750.539c and l\/ICL 750.539d This was also violated l\/ICL 750.539j
lnvasion Upon Seclusion / lnvasion of` Privacy/ Stalking MCL 600.2954
prohibited by 750.411h / MCL 750.157criminal conspiracy / RlCO
violations 18 U.S.C. § 1961 /MCL 750.159i against COURSER

49

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.221 Page 50 Of 131

165. The MSP Report also found 255 communications between Joseph Gamrat and

Defendants before during and after the extortion texts were taking place. See Ex 27, p. 19

a. Defendants were engaged in a criminal conspiracy with Joseph Gamrat

b. They did this as State employees under color of law and could not have
committed the crimes they committed but f`or their state employment
access

c. Their actions violated Extortion / listened to COURSER thru a listening

device in violation of wiretapping or eavesdropping in violation of 18
U.S.C. § 2511 and Michigan Eavesdropping statute MCL 750.539b, MCL
750.539c and MCL 750.539d This was also violated MCL 750.539j
lnvasion Upon Seclusion / lnvasion of Privacy/ Stalking MCL 600.2954
prohibited by 750.411h / l\/ICL 750.157criminal conspiracy / RICO
violations 18 U.S.C. § 1961 / MCL 7 50.159i against COURSER.

DEFENDANTS DELIVER FABRICA TED RECORDlNG To A UTHORITIES
166. lnvestigators for the House did not believe or trust Defendants ALLARD and
GRAHAl\/l stating on tape to the Michigan State Police Exhibit 64, p. 21

a. They are "fing liars"

167. Defendants and their co-conspirators then presented this recording in an official
proceeding in House lnvestigation against COURSER This recording has been shown by audio
forensics to be a fabrication Defendant CLlNE has confirmed that the original has never been
released. Defendants ALLARD and GRAHAM both have confirmed by text that the original has
never been released See Ex 1, pp. 4-5.

168. Defendants then presented this May 19, 2015 recording in an official proceeding
in Police lnvestigation Regarding COURSER ...... as a true copy this was a lie

169. Further, Defendants have knowingly transmitted the edited versions of the l\/lay
19, 2015 recording or fragments to the Michigan Attorney General who has then used these

fraudulent, illegally obtained and edited recordings in a criminal prosecution of COURSER.

50

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.222 Page 51 Of 131

170. Defendants have done this with the full knowledge that the recordings were
edited are not authentic, and are a fraud and that they would be used for purposes of a criminal
prosecution

171. 1n so doing Defendants under color of law as State employees violated MCL
750.479c which states "to conceal. ..any material fact related to a criminal investigation as well
as 750.411a.

172. Defendants listened to COURSER thru a listening device in violation of
wiretapping or eavesdropping in violation of 18 U.S.C. § 2511 and Michigan Eavesdropping
statute MCL 750.539b, MCL 750.539c and MCL 750.539d This was also violated MCL
750.539j lnvasion Upon Seclusion / lnvasion of Privacy/ Stalking MCL 600.2954 prohibited by
750.411h / MCL 750.157criminal conspiracy / RICO violations 18 U.S.C. § 1961 / MCL
7 50. 159i against COURSER

173. These actions by Defendants could not have been done but for their access thru
their state employment

TEXTs EMAILS AND TEsTIMoNY CoNFIRM ILLEGAL CoNl)l/CT AGAINST COURSER BY
DEFEM)ANTS

174. On 8-30-15, nearly 2 months after being fired by the House GRAHAl\/l sent a
text message to ALLARD: "Damnit he said it wasn't joe who gave it to him/ We want todd to
think it's joe!!" Exhibit 65. This text demonstrates a criminal conspiracy in violation of MCL
750.157a and RICO violations 18 U.S.C. § 1961 / l\/ICL 750.159i against COURSER. These
actions by Defendants could not have been done but for their access thru their state employment

175 . On 2-10-15, CLINE sent a text stating "You are in the clear. You made it out and
they did not know a thing" On the same day Joseph Gamrat illegally accessed COURSER‘s hotel

room and relayed these texts Defendant CLlNE texted this See Ex 15, p. 174.

51

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.223 Page 52 Of 131

a. Further texts and evidence noting illegal access of COURSER‘s hotel
room by co-conspirator Joseph Gamrat and Krell include the following

i)

vi)

vii)

viii)

xi)

xii)
xiii)
xiv)

xv)

MSP Report dated 8-18-15 acknowledges Radisson Staff providing
info to extortion texts coming from Livengood's phone

Radisson check in times and reservations being provided and then
being used in the extortion texts

Extortion Text - "1 pay them better for info. #Radisson"

Extortion Text 5-28-15 notes photographic and video evidence
from the Radisson is going to be released if COURSER does not
resign from office

Surveillance updates being shared that ended up in the extortion
texts from Livengood's phone

Surveillance at Radisson "yea someone was in both beds" (from
inside COURSER‘s hotel rooms).

Surveillance at Radisson "His clothes are still there" (from inside
COURSER's hotel rooms)

Surveillance at Radisson "1 just think it's strange that both beds are
used 1 typically sleep in one and put my suitcase or bag on the
other. You? Heat was high too which is just the way Cindy likes
it".(from inside COURSER‘s hotel rooms)

MSP Report dated 10-13-15 texting about conditions and
surveillance of room - this information was contained in the
extortion texts from Livengood's phone (from inside COURSER‘s
hotel rooms)

MSP interview detailing audio surveillance from inside
COURSER‘s hotel room

Krell texts "have you checked if ass is staying?"
Krell texts "he checked in at 7.'51"

Krell texts "he hasn 't checked out yet"

Krell texts "he is scheduled to check out"

Krell texts "what the F@$& her room?""his"

52

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.224 Page 53 Of 131

xvi) Acknowledgment of accessing hotel account and representing as
COURSER

xvii) Acknowledging placing fictitious name on COURSER‘s hotel
account - this information was used in the extortion texts to
remove COURSER from office

xviii) Gamrat texting to an unknown party "1 am on my way__. .now. Was
looking for potential evidence like trash or a wrapper Nothing f
which doesn 't say a whole lot though". This information was used
in the extortion to remove COURSER from office

xix) Sharing pictures from surveillance
xx) Stating room is in COURSER‘s name
xxi) Krell asking if rooms are next to each other

xxii) Surveillance "he turned ojf is his light at 6.'20 and Cindy went to
her ojj‘ice at ???"

b. These texts demonstrate violations of MCL 750.539j lnvasion upon
Seclusion / lnvasion of Privacy by participating in illegally accessing
COURSER‘s hotel room. Also this shows Defendant Stalking l\/ICL
600.2954 prohibited by 750.411h / MCL 750.157criminal conspiracy /
RlCO violations 18 U.S.C. § 1961 /l\/lCL 750.159i against COURSER

c. The information that is contained in these texts show the illegal accesses
used by Defendants in their efforts to remove COURSER from office

d These actions by Defendants could not have been done but for their access
thru their state employment

176. The Defendants sent and received additional text messages that demonstrate a
criminal conspiracy between themselves and other co-conspirators

a. On 6-23-15 ALLARD sent a text message to GRAHAM (both State
Employees) and CLINE: "Why the fuck did 1 do this?" GRAHAl\/l: "Who
the hell knows Needed to stop for some road head " Defendants listening
to sexual intercourse of COURSER thru wiretapping eavesdropping and
listening devices See Ex 2, p. 21.

b. On 6-23-15, ALLARD to GRAHAl\/l State Employees and CLINE, "they
just banged." Defendants listening to sexual intercourse of COURSER
thru wiretapping / listening device. See Ex 2, p. 21

53

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.225 Page 54 Of 131

c. On 6-25-15, ALLARD to GRAHAl\/l State Employees and CLINE,
"Poundtown!!!" Defendants listening to sexual intercourse of COURSER
thru wiretapping / listening device. See Ex 2, p. 25

d. On 6-30-15, during the day as State employees GRAHAl\/l to ALLARD
and CLINE, "Tell him to shut the fuck up/!!! Gonna blow my cover even
more then it's already blown." GRAHAl\/l texts this to ALLARD while
GRAHAl\/l is conducting surveillance of COURSER 100 miles from the
State offices where GRAHAl\/l is stationed and while ALLARD is on the
phone with Joseph Gamrat to whom he has just sent pictures provided by
GRAHAl\/l. See Ex 1, p. 169.

e. On 6-29-15, during the day as State employees CLlNE to GRAHAl\/l and
ALLARD, "Leave it to the gay cousin to blow my cover... " See Ex 2, p.
32.

f On 6-30-15, during the day as State employees GRAHAl\/l with
ALLARD, GRAHAl\/l: "1 say we follow them after they leave our meeting
to see what happens @' ALLARD: "1'm down. My friend suggested we do
that as well." GRAHAl\/l: "Okay deal. We'll 'leave for lunch' at the same
time they do." Defendants ALLARD and GRAHAl\/l were coordinating
these actions with some unknown person See Ex 2, p. 24.

g On 6-30-15, Joseph Gamrat texted to ALLARD phone text, "1 need a
picture of the cars or something if he can do it. Thanks. " See Ex 48.

h. On 6-30-15, GRAHAM to ALLARD, "Aren't the best pics ever but here
they are. @" "Here's where 1'm at now." See Ex 2, p. 3.

i. On 6-30-15, ALLARD to Joseph Gamrat, "Not great pic but you can see
the cars " Exhibit 66.

j. On 6-30-15, GRAHAl\/l with ALLARD and CLINE, GRAHAl\/l: "Cindy is
leaving now. Had to run to my car lol. ""Sweating my ass ojflol. ""She told
everyone in the ojfice that she was 'having lunch with a friend' so she
probably wouldn't be back, Lol." ALLARD (to GRAHAl\/l and CLINE)Z
"what's going on now?" GRAHAl\/l: "Nothing just waiting ""C indy rolled
up her window 10 min ago." ALLARD (to GRAHAl\/l and CLINE): "Can
you get a better pic without that screen on it?""1guess. " CLINE: "Are they
still in the cars?" GRAHAl\/l: "Still in Todds car as far as 1 can tell."
CLINE: "T his is like a modern day afternoon soap opera. Only text and
not TV." ALLARD (to GRAHAl\/l and CLINE); "Lol it is great."
GRAHAl\/l; "Cindy left Todd is driving towards Lapeer on 69.""He just
walked into Tim Hortons. ""1 think 1 just saw Cindy leaving " "Todds going
to his car now." ALLARD: "Who are you going to tail?""l'm on phone
with Joe." GRAHAM: "Todd... he 's easier to know if he 's just going home
or somewhere else with her.""Both heading south " ALLARD: "T awards

54

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.226 Page 55 Of 131

Lapeer?" GRAHAl\/l: "No away from lapeer. 1 awards lake orion /
Detroit." ALLARD: "Both of them are??" GRAHAM: "Yes together."
ALLARD: "Separate cars??" GRAHAl\/l: "Yes""Now heading west
through suburbs of Lake orion." ALLARD: "Where is that towards? Are
they on highway?" GRAHAl\/l: "South now toward Clarkston or auburn
hills ""1\10 highway Main road by not the biggest in the area.""Lost them
at a red/111111""Fuck #111111" ALLARD: "You can get it back." GRAHAl\/l:
"Maybe???? 1ts really busy. ""Lots of trajfic. Coming up to highway soon
so who knows where they'll go.""Fuck me. T hey drove into some of the
worst trajflc in Oakland county Probably lost them." See Ex 2, pp. 34-38

k. On 7-3-15, as State employees ALLARD with GRAHAl\/l: "they're
jf”eaking out man. 1 guess they brainstormed about being at the HOB at
9am Monday and stopping us from going in." GRAHAl\/l: "How do you
know that?" ALLARD: "Bug." This is a clear acknowledgement by
Defendants they are actively engaged in wiretapping eavesdropping and
illegal listening devices Ex. 1, p. 163.

l. On 7-3-15, as State employees ALLARD with GRAHAl\/l: "1'm waiting
for more info j?rom Joe." GRAHAl\/l; "We need to hear that recording so
we can prepare " See Ex 1, p. 162.

m. On 7-7-15, ALLARD texted Joseph Gamrat, "1 want to scare the living
shit out of them," to which Joseph Gamrat responded "Nice. 1 have no
idea how to do that but that's all right." See Ex 50.

n. On 6-8-15 ALLARD to GRAHAl\/l, "Fuck them. 1'm turning up the heat.
Probably calling Brandon." Defendants were using Brandon Hall (Hall) a
political blogger to release information illegally obtained thru Defendant's
status as State employees See Ex 15, p. 32.

177 . The above texts show clear coordination between Defendants Joseph Gamrat, and
other co-conspirators to receive illegally obtained information from wiretapping eavesdropping
and illegally planted listening devices

178. The above texts prove that Defendants were coordinating these actions with
Joseph Gamrat and other co-conspirators who were engaged in an extortion plot to remove
COURSER from office and deny him due process and equal protection under the laws ln fact,
COURSER has been intentionally treated differently from others who were similarly situated

For example Milo Dakin, Monte Geralds and David Jaye

55

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.227 Page 56 Of 131

179. The above texts prove that Defendants were taking pictures of COURSER and
sending them to other co-conspirators

180. The above texts prove that Defendants were conducting a criminal conspiracy
against COURSER.

181. The above texts show that Defendants were receiving illegal information from
Joseph Gamrat thru wiretapping and eavesdropping This was illegally obtained information was
then used to extort COURSER. This information was obtained by Defendants and co-
conspirators while Defendants acted as State employee acting under color of law.

182. Defendants listened to COURSER thru a listening device in violation of
wiretapping or eavesdropping in violation of 18 U.S.C. § 1030, MCL 752.795, 18 U.S.C. § 2511
and Michigan Eavesdropping statute MCL 750.539b, MCL 750.539c and MCL 750.539d This
was also violated MCL 7 50.539j lnvasion upon Seclusion / lnvasion of Privacy/ Stalking MCL
600.2954 prohibited by 750.411h / MCL 750.157criminal conspiracy / RICO violations 18
U.S.C. § 1961 /MCL 750.159i against COURSER

183. Defendants as State employees under color of law violated l\/ICL 7 50. 1 57 criminal
conspiracy / RlCO violations 18 U.S.C. § 1961 / MCL 750.159i against COURSER.

184. The information that is contained in these texts show the illegal accesses used by
Defendants in their efforts to remove COURSER from office

185. These actions by Defendants could not have been done but for their access thru

their state employment

56

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.228 Page 57 Of 131

Ho UsE INVEsTIGA TEs C0 URSER

 

186. Within hours of the publication of the The Detroit News article Cotter, having
seemingly already been prepared requested and directed Bowlin to "investigate" and prepare a
report on alleged misconduct by COURSER and Bauer.

187. Within hours of the article breaking Cotter, having seemingly already been
prepared requested and directed Bowlin to "investigate" and prepare a report on alleged
misconduct by COURSER and Bauer.

188. Under Cotter's direction, Bowlin did an investigation into the alleged misuse of
taxpayer resources

189. As an example of how insufficient and suspect the investigation really was
Bowlin later stated during an interview with the MSP that he asked other members during the
investigation just how low they wanted the bar to be set for the expulsion of COURSER and
Bauer and that "they set it the way they wanted to set it."

190. Hassan Beydoun5 ("Beydoun") would later state in his interview with the MSP
that ALLARD was "the most manipulative deceitful person involved in all of this" and
described him as "the mastermind."

191. Cotter only gave Bowlin two weeks to investigate in spite of the fact that Bowlin
requested more time for the investigation

192. Upon information and belief, as part of the investigation Bowlin conducted a
series of interviews with several key players but never recorded the interviews instead simply

asking two staff members to take notes

 

5 Now counsel for the House of Representatives
57

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.229 Page 58 Of 131

193. On August 31, 2015, Cotter, Bowlin, Swartzle Saari, and Beydoun published a
report called the "Report on the 1nvestigation of Alleged Misconduct by Representative Todd
Courser and Representative Cindy Gamrat" (the "HBO Report").

194. The HBO Report was based almost entirely on the unsworn testimony of
ALLARD and GRAHAl\/l.

195 . The HBO Report was rebroadcast and published many times by several different
news outlets from August 2015 through December 2015.

196. The HBO Report included false statements made as fact that were taken directly
from the unsworn allegations of ALLARD and GRAHAl\/l.

197. On September 1, 2015, The House Select Committee formed by H.R. 129 to
examine the qualifications of COURSER and Bauer, met to adopt the rules of the committee

198. All committee members were handpicked or approved by Cotter, who also
determined that the committee would be made up of four Republicans but only two Democrats
ensuring his control of the majority of votes and subsequently, the outcome.6

199. Upon information and belief, the rules adopted by the committee did not allow for
COURSER to call, question or cross examine witnesses

200. Although the Select Committee was carried out to give the appearance of a fair
hearing the Republican committee members had all previously signed the Caucus Pledge to
stand with Cotter.

201. By the time the committee hearings began on Tuesday, September 8, 2015,

COURSER had only been allowed a quick review of the hundreds of pages of documents and

 

6 Rep. Ed McBroom as the chairperson of the committee The members of the committee were
as follows: l\/chroom, Verheulen, Heise Lafontaine and Democrats Chirkin and Liberati.

58

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.230 Page 59 Of 131

audio, and had been denied the opportunity to have a copy of any of the evidence in the HBO
Report; evidence that was the foundational evidence of the special committee hearings

202. When the Democrat Representatives requested to question ALLARD and
GRAHAl\/l during the Committee they were told by Rep. Ed. l\/chroom ("l\/chroom") that
ALLARD and GRAHAl\/l refused to testify. This was not true.

203. Democrats Chirkin and Liberati put forward House Resolution 137 ("H.R. 137")
to subpoena ALLARD and GRAHAM to allow the veracity of their allegations to be questioned
under oath. l\/chroom and the Republican members all voted against this resolution

204. The credibility of`ALLARD and GRAHAl\/l, as accusers was not allowed to be
questioned or countered by COURSER, Bauer or any of the committee members This was in
spite of the fact that McBroom would later admit that ALLARD and GRAHAM had "precious
little" credibility.

205. The HBO Report was based primarily upon the accusations alone of ALLARD
and GRAHAl\/l. These statements were not taken under oath. However, they were accepted as
sworn evidence in the HBO Report and also in the Committee hearings

206. During the committee hearings evidence and testimony from Anne Hill and
Karen Couture that corroborated COURSER and Bauer's testimony and discredited ALLARD
and GRAHAl\/I was not presented by the Committee

207. Many Democrat Representatives including Chirkin, Liberati, and Singh,
questioned the process lack of witnesses lack of subpoenas lack of due process and lack of any
substantial evidence on the record

208. The Minutes of the House Select Committee to Examine the Qualifications of

Representatives Cindy Bauer and Todd COURSER contain admitted omissions

59

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.231 Page 60 Of 131

DEFENDANTS sIGNED A CoNFIDENTlALITl/A GREEMENT W1TH THE HoUsE 1NANT1€1PA T10N oF
NEGoTlA TIoNs oF sETTLEMENT / ACTING IN CoNCERT W1TH sPEAKER oF Hol/sE / HoI/sE
LEA DERSHIP AND so CA LLED "HoI/sE anEsTIGA ToRs” To DENY CoI/RSER PRECEDURAL DUE
PRocEssAs WELL As FAIR AND JI/sT TREA TMENT.

209. Defendants acting with co-conspirators denied COURSER Due Process and Equal
Protection under the law, Fair and Just treatment, the ability to confront one's own accusers the
ability to have fair hearing the ability to have access to evidence the ability to present evidence
the ability to be represented by counsel, the ability to present witnesses and the ability to cross
examine witnesses

210. 1n September 2015, Defendants were in negotiations to settle with the House of
Representatives and part of that negotiation was a confidentiality agreement See Ex 5, p. 180.
On 9-8-15 Defendants via text, "I would also do it now before you sign any confidentiality
agreement "

211. On 9-10-15 Defendants signed a confidentiality agreement, "Confidentiality goes
out and they have no reason to settle." See Ex 5, p. 227.

212. The Select Committee denied COURSER standing in the hearing to remove him
from office

213. The Select Committee adopted rules to deny any objections to their proceedings

214. The Select Committee denied COURSER right to representation in the hearing by
forcing COURSER‘s lawyers to sit as spectators in the gallery.

215. COURSER was also forced to sit as a spectator in the gallery denying him any
procedural due process in the hearing

216. The Select Committee played the recording of COURSER made by Defendants

and never authenticated it.

60

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.232 Page 61 Of 131

217. Based on the fabricated recording made by Defendants COURSER was forced to
defend himself against the fabricated recording of May 19, 2015.

218. The Select Committee refused to allow COURSER to test the recording

219. The Select Committee refused to call Defendants to authenticate the recording

220. The Select Committee refused to subpoena Defendants to testify as to the
recording and the events surrounding the recording

221. The Select Committee refused to allow COURSER to cross-examine witnesses

222. The Select Committee refused to allow COURSER to present evidence

223. The Select Committee allowed COURSER 3 hours of access to the evidence
against him when the tapes themselves amounted to almost 4 hours and they had literally 800
plus pages of documentation

224. The Select Committee allowed COURSER no ability to take the evidence to have
it reviewed by outside sources

225 . The Select Committee denied COURSER any ability to defend himself in a
hearing that denied him any fair and just treatment under the Michigan Constitution

226. The Select Committee denied COURSER any ability to defend himself in a
hearing that afforded him no due process under the Michigan and U.S. Constitutions

227 . The Select Committee never disclosed that the Defendants were under a
confidentiality agreement with the House of Representatives that was signed at the same time as
the hearings against COURSER.

228. After COURSER was removed from the House Defendants filed suit against the
House of Representatives in Federal District Court in Grand Rapids and settled their case with

the House and were paid 500k in settlement money. Exhibit 67.

61

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.233 Page 62 Of 131

229. Defendants ALLARD and GRAHAl\/l were granted lifetime legal services paid by
the state in any action between themselves and COURSER

230. On September 11, 2015 , COURSER was forcibly removed and constructively
expelled from the House

FA IR AND JI/sT TREA TMENT AND DUE PROCESS V10LA TIONS 0F DEFENDANTS IN CONCERT
WITHHOI/sE LEADERSHIP

 

231. Cotter stated after Courser COURSER and Bauer were removed from office "To
me it didn’t make a difference how we got the result of both of these members no longer being a
member of the body." Cotter as Speaker had handpicked the committee placed the republican
legislators under an agreement that required them to vote as he required; had placed the Allard
and Graham under contract of confidentiality; refused to allow the subpoena power to the
committee All of this was a departure from the policy/custom established in the prior 3
expulsion in Michigan history. Exhibit 68. Cotter's actions along with Defendants actions and
others as noted throughout this complaint, denied Courser fair and just treatment in a legislative
hearing

232. The allegation of criminal conduct used to remove Courser was misuse of
taxpayer resources this was never shown by any evidence But this was a criminal allegation by
the Defendants and used in concert with others to bring the accusation of felony conduct to
remove Courser from office

233. Defendants along with House leadership created a policy and custom through the
prior 3 expulsions that preserved fair and just treatment as well as due process for the accursed
legislator.

234. Defendants along with others acted in concert to actively and maliciously depart

from the police and custom and their actions denied COURSER his right to fair and just

62

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.234 Page 63 Of 131

treatment and due process by placing each Republican committee member under agreement to
vote as the Speaker of the House Required; by placing Defendants ALLARD and GRAHAM
under a confidentiality agreement at the point of the need for them to authenticate the recording
and be questioned by refusing allow COURSER any rights to a fair hearing as noted below; and
by creating a process whereby COURSER would be prosecuted based on edited modified
fabricated and destroyed evidence

235 . COURSER‘s treatment was a complete departure from the prior House actions to
expel legislators

236. The Defendants along with the House created a policy to completely deny all due
process and fair hearing to COURSER.

237. The standard was created in the 1880's when l\/lilo Dawkins was expelled from the
House and every effort was made to grant him fair and just treatment and every avenue for
procedural due process None of this was afforded to COURSER

238. This practice deprived COURSER of a substantive constitutional right and was
executed pursuant to an official custom or policy. This policy or custom was the moving force
behind the constitutional violation in order; and thus establishes liability against Defendants

239. Art 1 § 17 of the Michigan Constitution states "No person shall be compelled in
any criminal case to be a witness against himself, nor be deprived of life liberty, or property,
without due process of law. T he right of all individuals firms corporations and voluntary
associations to fair and just treatment in the course of legislative and executive investigations

and hearings shall not be infringed "

63

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.235 Page 64 Of 131

240. Michigan's legislature expelled its first legislator, l\/lilo Dakin in 1887. During this
expulsion the House of Representatives took many steps to ensure procedural safeguards to
ensure due process and fair and just treatment

241. They included the basic elements of due process fairness and justice which
would be expected in a hearing of such magnitude as removing the representation of the people

242. 1n 1963, the people of Michigan themselves codified the importance of` such
standards by adding to Michigan's Constitution the fair and just clause which states "T he right of
all individuals firms corporations and voluntary associations to fair and just treatment in the
course of legislative and executive investigations and hearings shall not be infringed "

243. However, COURSER was not afforded the basic elements of due process
fairness or justice in his the legislative hearing which was conducted in the process to remove
her from office and remove the representation of approximately 90,000 people in his district

244. Historical documents show that legislators expelled prior to COURSER were
afforded opportunities such as having an impartial tribunal, the ability to confront their accusers
provide a defense call witnesses cross examine witnesses submit evidence for exhibits make
objections approve rules authenticate evidence and allow for in person public comment

245. Cotter's implementation of the custom or policy departed from Michigan's
historical precedent without allowing those opportunities and in stark contrast removed those
elements from COURSER‘s hearing Thus, the execution of the official custom or policy
deprived COURSER of a substantive constitutional right This denied Courser fair and just
treatment

246. While the other legislators were given the opportunity to participate as active

agents in the hearings COURSER was forced to sit in the audience as an observer while

64

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.236 Page 65 Of 131

accusations were leveled against him, with no ability to defend himself against them. 1n fact, new
rules were established for his hearing that threatened that if he did he could be punished for
contempt of the legislature This denied Courser fair and just treatment

247. By implementing the custom or policy in this way, Cotter attempted to create a
situation to deny COURSER legislative governmental immunity This denied Courser fair and
just treatment

248. Denial of COURSER to have standing in the hearing to remove COURSER from
office was done to deny him legislative immunity, by creating the fallacy that Courser acted as a
witness in giving testimony not as a legislator This denied COURSER fair and just treatment

249. This allowed COURSER‘s words to then be simply matched against new
allegations made by the Defendants to then charge COURSER with perjury This denied
COURSER fair and just treatment

250. This is not just an injustice to COURSER, but it cannot be overlooked the
injustice this is to the people he represented As he served as their representative when due
process and fair and just treatment was denied to him, it was indirectly denied to his constituents
as well, and this is not only egregious it is offensive to the people of Michigan

251. Cotter's implementation of the custom or policy deprived COURSER of the due
process and fair and just standards used previously by Michigan's legislature because the
recording being used as evidence against COURSER was edited modified and fabricated ln
addition, evidence was destroyed while in possession of the House MSP, and Attorney General.

252. Cotter was also hiding his unclean hands For instance Cotter had the creators of
the recording of COURSER under a "confidentiality agreement". This denied COURSER the

right to question these men and the recordings authenticity This was not disclosed to the public

65

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.237 Page 66 Of 131

and denied COURSER a fair hearing in violation of both the Due Process Clause and the Fair
and Just Treatment Clause

253. Cotter had each member of` the Republican slanted Select Committee under a
caucus agreement that demanded that they vote as the Speaker required This was not disclosed
to the public and this denied COURSER a fair hearing under the Due Process Clause and the Fair
and Just Treatment clause

254. The evidence wherein explains why Simply put, what the evidence shows is that
Cotter could not allow the hearings to be conducted as they had been before because if he had
the unclean hands of himself and his staff Swartlze Bowlin, Saari, Beydoun, ALLARD,
GRAHAl\/l, and CLINE would have been revealed And with the immense public attention this
case had that was much too great a risk for him to take. So COURSER was denied any
procedural due process in the hearing

255. The attempt to expel COURSER was internally and politically motivated by
Cotter from the beginning "Kevin Cotter from day one tried to put a lasso around Courser and
Gamrat and get them to be functional members of the caucus." See Ex 10, p. 25.

COUNT 1
VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS UNDER 42 U.S.C. § 1983

 

256. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

257 . Based on the facts set forth herein and in the proceeding paragraphs Defendants
are liable to COURSER for violation of his civil rights under 42 U.S.C. § 1983. ln fact,
Defendants were part of the process to set up COURSER to be removed from office and deprive
him of his due process rights under the Fourteenth Amendment, Equal Protection rights under

the Fourteenth Amendment, and Fourth Amendment rights Defendants as state actors under

66

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.238 Page 67 Of 131

color of law, conducted illegal surveillance wiretapping and eavesdropping and illegally
accessed COURSER‘s computer; all in an effort to extort COURSER. These actions along with
editing modifying and fabricating certain voice recordings allowed the House to create a certain
select committee which then deprived him of his due process rights under the Fourteenth
Amendment, Equal Protection rights under the Fourteenth Amendment, and Fourth Amendment
rights Defendants were entirely part of` the process to removed COURSER from office and
create criminal charges against him using fabricated and deleted evidence

25 8. These Defendants were all state actors acting under the color of law acting in their
capacity as employees of the House and reporting to other House members 1n that capacity, they
conducted illegal surveillance wiretapping eavesdropping and then edited certain recordings to
paint COURSER in a false light

259. The conduct of` these Defendants under the color of law, offends the community's
sense of fair play and decency

260. These Defendants acted maliciously, recklessly, intentionally, or by reason of
gross negligence or violation ofthe law and are therefore liable to COURSER

261. Defendants illegally recorded edited and then transmitted what they alleged to be
a genuine recording of a conversation The House then used that recording to constructively
expel or force the resignation of COURSER on September l 1, 2015.

262. The actions of Defendants deprived COURSER of his rights privileges and
immunities secured by the Constitution and laws 1n fact, Defendants when acting under color of
State law, must respect fundamental human rights and personal immunities

263. These guarantees were violated when Defendants' conduct deprived COURSER

of liberty and failed to respect decencies of civilized conduct to the extent that it "shocks the

67

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.239 Page 68 Of 131

conscience." This occurred in part, when Defendants conducted surveillance illegally recorded
conversations edited those conversations and then transmitted those conversations with the
obvious intent or reckless disregard of negligence that the edited recordings would be used to
removed COURSER from his elected position

264. These Defendants violated COURSER‘s substantive rights under the Due Process
Clause of the Fourteenth Amendment not to be deprived of liberty and property without due
process of law.

265. These Defendants also violated COURSER‘s substantive rights under the Equal
Protection Clause of the Fourteenth Amendment not to be deprived of equal protection of` the
laws

266. Article 1 § 17 states that, "The right of all individuals firms corporations and
voluntary associations to fair and just treatment in the course of legislative and executive
investigations and hearings shall not be infringed."

267. These Defendants also violated COURSER‘s rights under the Fourth Amendment
to be secure in their person and property and free of unreasonable seizure when they illegally and
unlawfully recorded conversations without COURSER‘s knowledge or consent

268. COURSER was forced from office without due process or equal protection (and
other Constitutional violations) and was forced to endure loss of salary, income and future
prospects including loss of his seat for the remainder of the term.

269. Defendants' actions against COURSER, in concert with other co-conspirators
acted in a vindictive manner toward COURSER Defendants in concert with other co-
conspirators withheld benefits to COURSER and enforced certain laws including policies and

customs of the House and then criminal laws out of spite or illegitimate animus

68

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.240 Page 69 Of 131

270. These actions by Defendants demonstrate a "selective prosecution" against
COURSER. The individual mistreatment of COURSER by state actors and government officials
can be challenged under the federal constitution regardless of the motivation behind the conduct
Defendants as state actors along with other co-conspirators, including the House and individual
House employees and representatives acted arbitrarily or irrationally, and treated COURSER
less favorably than those similarly situated For example l\/lilo Dakin, Monte Geralds and David
Jaye

271. The selective enforcement against COURSER is a violation of his rights to Equal
Protection of` his constitutional rights by invidious discrimination 1n fact, the Defendants as
state actors along with other co-conspirators including the House and individual House
employees and representatives have "singled out" COURSER for punishment because of his
exercise of` constitutionally protected rights

272. Here Defendants were upset with COURSER‘s refusal to sign the Caucus Pledge
and vote the will of his constituents This was COURSER‘s constitutionally protected right,
which he was entitled to exercise Defendants had a "stake" in the exercise of that ri ght, .i.e, their
desire to bring COURSER in line with the Republican Caucus The conduct of Defendants was
unreasonable and was initiated with the intent to punish COURSER for exercising his protected
right.

273. COURSER was also subjected to purposeful discrimination intended to
accomplish some forbidden aim. The Defendants intended to deprive COURSER of his right to
represent his constituents Defendants' actions as state actors were deliberately based upon an

unjustifiable standard

69

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.241 Page 70 Of 131

274. COURSER is now in jeopardy of losing his law license his law practice and his
commercial building His accounting practice/law practice has been completely destroyed by the
actions of these Defendants His practice is now in jeopardy due to the ongoing stain and stigma
and the further actions by these Defendants He has suffered irreparable harm economically
mentally emotionally personally and professionally

275 . Defendants are jointly severally and/or alternatively liable to COURSER for all
of his injuries and damages

WHEREFORE, As a result of Defendants' actions and conduct, COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

M
vIoLATIoN or 42 U.s.C. § 1985

276. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

277. Based on the facts set forth herein and in the proceeding paragraphs all of the
Defendants are liable to COURSER for conspiracy to violate his constitutional rights under 42
U.S.C. § 1985.

278. Defendants acted maliciously recklessly intentionally or by reason of gross
negligence or violation of the law and are therefore liable to COURSER.

279. The actions by Defendants demonstrate a well-organized plan to dig up

"evidence" they used to help expel COURSER from office

70

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.242 Page 71 Of 131

280. Defendants and/or an agent thereof engaged in a concerted action or conspiracy
involving two or more persons for the purpose of depriving directly or indirectly COURSER
the equal protection of` the laws

281. The action was designed to accomplish either a criminal or unlawful purpose or a
lawful purpose by criminal or unlawful means; all in furtherance of the conspiracy

282. Defendants and/or an agent thereof illegally maliciously and wrongfully
conspired with one another with the intent to and for the illegal purpose of conducting
surveillance and disseminating information regarding COURSER.

283. Defendants and/or an agent thereof illegally in combination conspired to
improperly obtain information publicly humiliate harass embarrass and otherwise cause
COURSER to lose his employment as a Representative

284. This conspiracy resulted in the illegal, unlawful, or tortious activity of` illegally
surveying improperly disseminating private information and improper removal of COURSER
from The House.

285. As a result of the conspiracy and Defendants and/or an agent thereof illegal,
wrongful, or tortious acts COURSER sustained damages and was deprived of a right or privilege
of a United States citizen

286. ln doing so, Defendants prevented COURSER from performing his duties as a
State Legislator. See 42 U.S.C. § 1985(1). Defendants conspired to prevent, by force
intimidation or threat, COURSER from holding office or from discharging any duties thereof
Defendants also induced COURSER to leave his position where his duties as a Representative
were required to be performed Defendants also caused injure to COURSER on account of his

lawful discharge of the duties of his office or while engaged in the lawful discharge thereof`, or

71

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.243 Page 72 Of 131

to injure his property so as to molest, interrupt hinder, or impede him in the discharge of his
official duties

287 . Defendants also deprived COURSER of rights and privileges See 42 U.S.C. §
1985(3). Defendants conspired to deprive COURSER of equal protection under the laws
Defendants also conspired to cause injury to COURSER and to deprive him from having and
exercising his rights and privileges of a citizen of` the United States

288. Defendants are jointly severally and/or alternatively liable to COURSER for all
of his injuries and damages

289. COURSER is entitled to bring a claim under 42 U.S.C. § 1985 because
Defendants as state actors in concert with other co-conspirators treated him adversely
compared to others similarly situated due solely to an illegitimate animus and selective
prosecution based on COURSER's exercise of an independent constitutional right

290. As a direct and proximate cause of the violations described in this Complaint,
COURSER has suffered and continues to suffer from, including but not limited to, severe and
permanent emotional distress embarrassment legal expenses and loss of earning capacity
COURSER is entitled to compensatory exemplary and punitive damages

WHEREFORE, As a result of Defendants' actions and conduct, COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems

appropriate

72

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.244 Page 73 Of 131

COUNT 3
VIOLATI()N ()F THE FAIR AND JUST TREATMENT CLAUSE OF ARTICLE l, § 17
of the lVlICHlGAN CONSTITUT|ON

 

 

291. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

292. Article 1, § 17 of the Michigan Constitution states that "[n]o person shall be . . .
deprived of life liberty or property without due process of law. The right of all individuals

firms corporations and voluntary associations to fair and iust treatment in the course of

 

legislative and executive investigations and hearings shall not be infringed" (Emphasis
added.)

293. The right to fair and just treatment is distinct and separate from the right to
substantive and procedural due process

294. The Due Process Clause of the Michigan Constitution provides in pertinent part,
that "[n]o person shall be deprived of life liberty or property without due process of law."
Const. 1963, art 1, § 17. The due process guarantee of the Michigan Constitution is coextensive
with its federal counterpart The doctrine of substantive due process protects unenumerated
fundamental rights and liberties under the Due Process Clause of the Fourteenth Amendment.
Further, the substantive component of` due process encompasses among other things an
individual's right to bodily integrity free from unjustifiable governmental interference

295. ln a long line of cases the Federal and l\/lichigan Courts have held that, in
addition to the specific freedoms protected by the Bill of Rights the 'liberty' specially protected
by the Due Process Clause includes the right to bodily integrity "[T]he right to be free of state-

occasioned damage to a person's bodily integrity is protected by the fourteenth amendment

73

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.245 Page 74 Of 131

guarantee of due process"7 Federal and Michigan Courts have since recognized a liberty interest
in bodily integrity in circumstances involving such things as abortions8

296. COURSER was employed by the House as a duly elected State Representative
and at all relevant times met the constitutional requirements to hold the position as an elected
representative He was a citizen of the United States at least 21 years of age an elector of the
district he represented had not been convicted of subversion, and had not been convicted of a
felony involving abreach of public trust in the preceding 20 years l\/lich. Const. art IV, § 7.

297. At all times COURSER was an "individua " for purposes of the Fair and Just
Treatment Clause

298. COURSER was subject to a legislative investigation into his alleged
wrongdoings as well as several legislative hearings that ultimately led to his constructive
expulsion

299. As described at length above the House's investigation into COURSER‘s
alleged wrongdoing was neither fair nor_just.

300. Also, the hearings that were conducted by the House which ultimately

culminated in COURSER‘s constructive expulsion were neither fair nor just

 

7 Mays v Snyder, 323 l\/lich App l, 59; 916 NW2d 227 ('2018) (citing Alton v. '/'exas A&M Univ, 168 F.3d
196, 199 (5“1 Cir_ 1999))

8 Roe v. Wade , 410 U.S. 1137 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), end-of-life decisions Cruzan v. Dir,
A/[issouri Dep't of Health , 497 U.S. 261, 110 S.Ct. 2841, 111 L.Ed.2d 224 (1990), birth control
decisions Griswold v. Connecticut , 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965), corporal
punishment 1ngraham v. Wright , 430 U.S. 651, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977), and instances in
which individuals are subject to dangerous or invasive procedures that restrain their personal liberty
see e.g, Rochirz v. California , 342 U.S. 165, 72 S.Ct. 2057 96 L.Ed 183 (1952) (`determining that a
detainee's bodily integrity was violated when police ordered doctors to pump his stomach to obtain
evidence of drugs)', Screws v. United States , 325 U.S. 91, 65 S.Ct. 10317 89 L.Ed 1495 (1945) (holding
that an individual's bodily integrity was violated when a citizen was beaten to death while in police
custody).

74

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.246 Page 75 Of 131

301. To further demonstrate the unfair and unjust nature of the investigation and
hearings COURSER was not afforded the same procedure afforded to past legislators facing
censure or expulsion

302. 1n fact, several other past members of the State Congress have committed
felonies and other misconduct and never faced censure or expulsion

303. The Defendants and their co-conspirators (including the House) deprived
COURSER of his substantive constitutionally protected right to fair and just treatment in the
course of the legislative investigation and hearings that led to his expulsion from the House

304. The Defendants and their co-conspirators (including the House) state actions were
executed pursuant to an official custom or policy This custom or policy was the moving force
behind the constitutional violation

305 . Had COURSER been allowed to call, question and cross examine witnesses the
public and the other Representatives would have found out that Courser was not guilty of the
accusations charged against him, likely preventing his expulsion and subsequent charges
Courser was charged after two expulsion votes and entering the third expulsion based on the
accusations in the HBO Report Where the witnesses were never allowed to be cross examined
and no witnesses were allowed from COURSER. COURSER was also refused any ability to
cross examine the evidence or present evidence

306. "Procedural due process rules are meant to protect persons not from the
deprivation but from the mistaken or unjustified deprivation of life liberty or property." Thus
the required elements of due process are those that "minimize substantively unfair or mistaken
deprivations" by enabling persons to contest the basis upon which a state proposes to deprive

them of protected interests The core of these requirements is notice and a hearing before an

75

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.247 Page 76 Of 131

impartial tribunal Due process may also require an opportunity for confrontation and cross-
examination and for discovery that a decision be made based on the record and that a party
be allowed to be represented by counsel. See Carey v. Piphus, 435 U.S. 247, 259 (1978).
"[P]rocedural due process rules are shaped by the risk of error inherent in the truth-finding
process as applied to the generality of cases." Mathews v. Eldridge, 424 U.S. 319, 344 (1976).

307 . An elementary and fundamental requirement of` due process in any proceeding
which is to be accorded finality is notice reasonably calculated under all the circumstances to
apprise interested parties of the pendency of the action and afford them an opportunity to
present their objections." This may include an obligation upon learning that an attempt at
notice has failed to take "reasonable followup measures" that may be available ln addition
notice must be sufficient to enable the recipient to determine what is being proposed and What
he must do to prevent the deprivation of his interest. Ordinarily, service of the notice must be
reasonably structured to assure that the person to whom it is directed receives it Such notice
however, need not describe the legal procedures necessary to protect one's interest if such
procedures are otherwise set out in published generally available public sources

308. The table below highlights the core requirements mentioned above to provide due
process to individuals as well as to what extent COURSER was provided these elements during

the HBO investigation and Select Committee Hearings to expel him.

 

Hearing before an impartial tribunal No

Hearing was before a partial tribunal

 

 

 

 

 

 

Opportunity for confrontation No Opportunity

Opportunity for cross-examination No Opportunity

Opportunity for Discovery No Opportunity
76

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.248 Page 77 Of 131

 

Decision based on the record No - Record was incomplete

 

Party be allowed represented by counsel Counsel and party were forced to sit in audience during
hearing - not participants

 

Afford an opportunity to present objections No Opportunity

 

Sufficient notice of what is being proposed and what No
party must do to prevent deprivation of his interest

 

 

 

309. To give fuller context we will look at each procedure individually

310_ Impartial Tribunal. "Just as in criminal and quasi-criminal cases9 an impartial
decision maker is an essential right in civil proceedings as well.10 "The neutrality requirement
helps to guarantee that life liberty or property will not be taken on the basis of an erroneous or
distorted conception of the facts or the law. . . . At the same time it preserves both the
appearance and reality of fairness . . . by ensuring that no person will be deprived of his interests
in the absence of a proceeding in which he may present his case with assurance that the arbiter is
not predisposed to find against him."11

311. Evidence shows that the Arbiters of the HBO investigation and select committee
were predisposed to find against COURSER For one example after the expulsion Bowlin
admitted to the Michigan State Police "And in my mind [00.'12.‘00] on that issue the bar was
pretty questionable as to what had to be the level for expulsion And 1 said to the people that 1
talked to, the members that 1 talked to, as to how low do you want that bar to be for members
behavior to be set. 1t wasn't in the constitution as to the felonious behavior but where do you

want that bar to be? And they set it the way they wanted to set it. But that wasn 't my decision nor

should [00.‘12.'30] have been of stajf Um, and so then 1 started getting into actually doing

 

9 ramey \». ohio, 273 U_s_ 510 (1927)
10 combng v. K@iiy, 397 U_s_ 254, 271 (1970).
11 Marsha// v. Jemc@, 446 U_s_ 238, 242 (1930)

77

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.249 Page 78 Of 131

interviews Um trying to figure out from day to day exactly what that report, report should look
like (Bowlin MSP interview p.6-7)

312. 1n addition COURSER was not allowed to have his case heard by an impartial
tribunal. The Select Committee was established by Republican Speaker of the House Cotter to
include 4 Republicans and 2 Democrats the Chair of the committee being Republican
Representative l\/chroom. This intentional partisanship was a severe flaw and allowed the
Republicans to vote as a block, outnumbering the Democrats and fully control the hearing
which happened over and over during the committee and prevented COURSER from having a
fair hearing

313. The Committee was not impartial for another reason the Republican committee
members had signed an agreement with Cotter prior to the Select Committee They signed an
agreement to stand together on all important votes which in this case would certainly qualify
They were not serving as free agent Representatives but had already committed to voting
together as a block, which they did continuously throughout the hearing creating a barrier to any
fairness or justness during the committee hearing.

314. Representative Roberts stated on the House floor, "Why was the committee not
equally Republican and Democrat, why was it stacked? Why couldn't it have been a bipartisan
body that looked into this?" (House Journal)

315. And Representative Liberati, one of the Democrats who served on the Select
Committee stated on the House floor after the hearings concluded "1 also have a very deep-
seated respect for this institution in this House of Representatives and it is actually why 1 asked
to be on this committee 1 thought we were going to work in a bi-partisan manner to one of

the... the most power we have invested in us is to expel another member 1 put that at the highest

78

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.250 Page 79 Of 131

bar, the highest, the highest bar... .1 think that was maybe one of my moments 1 shouldn 't have
did that, because all 1 have seen since this select committee started is a one sided it was not
bipartisan... .there was 4 Republicans and 2 Democrats there was a striking of what 1 believed
was very relevant testimony 1t would have been more relevant, but 1 got cut ojf on my
questions "

316. Confrontation, Questioning of Witnesses. The National Conference of State
Legislators outlines Basic Elements of a Fair Disciplinary Process including 'Z€lny hearing
should be conducted to ...uphold the right of the accused to question witnesses and to call
witnesses "]2

317. COURSER was not given any opportunity to call witness to question or to
confront his accusers in any way during the hearing or in any other area of the investigation
lnstead COURSER was forced to sit in the audience while the hearing was conducted having no
recourse to defend himself as allegations and untruths were uttered and repeated by the witnesses
and the committee members

318. Even further, the four Republicans on the committee repeatedly voted as a block
to shut down the requests made by the two Democrat committee members to call key witnesses

such as the staff whose allegations the charges were founded upon and to ask pertinent questions

of the few witnesses who were called

 

12 "ln almost every setting where important decisions turn on questions of fact, due process requires an
opportunity to confront and cross-examine adverse witnesses." Goldberg v. Kelly, 397 U.S. 254, 269
(1970). Where the "evidence consists of the testimony of individuals whose memory might be faulty or
who, in fact7 might be perjurers or persons motivated by malice vindictiveness intolerance prejudice
or _jealously," the individual's right to show that it is untrue depends on the rights of confrontation and
cross-examination "This Court has been zealous to protect these rights from erosion lt has spoken out

not only in criminal cases . . . but also in all types of cases where administrative . . . actions were under
Scrutiny" Greene v. McElroy, 360 U.S. 474, 496¢97 (1959)
79

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.251 Page 80 Of 131

319. Representative Liberati, a Democrat who served on the committee explained "So
there are numerous things we were ruled questions ruled out of order not relevant numerous
times with numerous witnesses T he biggest one to me is the subpoena Ben Graham and Keith
Allard started this whole thing and 1 wouldn 't be sitting at this podium talking to my colleagues if
it wasn't for Ben Graham taping that recording 1 know this 800-page booklet, folder of
information was put together for us by the House Business Ojfice and by the counsel, the
leadership counsel 1 am not going to take that book as gospel truth,' 1 am trying to get to the
bottom of what's in this report and every time, not every time but multiple times my questions
were ruled out of order, 1 objected Police our own members but if we don't police our own
members there needs to be just a little bit of legitimacy,' letting counsel testify on the time line
when things happened So 1 cannot support the resolutions "

320. Representative's Dianda, Smiley, and Chirkun explained their nay votes to be
recorded in the joumal, all recording13

321. Representative Chirkun a Democrat who served on the committee also voiced his

opposition 14

 

‘3 "Today 1 voted against House Resolutions 139 and 141 expelling Representative Todd Courser from the
82nd House District and Cindy Gamrat from the 80th House District within the Michigan House of
Representatives 1'm gravely concerned this process is severely flawed The House Select Committee to
Examine the Qualifications of Representatives Cindy Gamrat and Todd Courser has not done its due
diligence They have struck key testimony from Speaker Cotter's office concerning the allegations from
the official record and refused to call on key witnesses to testify in front of the body as to what they
experienced while in Rep. Courser and Gamrat's office Quite simply there is not sufficient information
until that body finishes its work. 1 take each and every vote very seriously and this one is no different
especially considering we will be removing members from this body l\/ly hope is the Select Committee
will continue its work and determine what specific parties knew and when they were involved 1 request
my remarks be printed in the journal."(House .lournal).

14 "1 rise in opposition today to the House Resolutions that seek to expel State Representatives Cindy
Gamrat and Todd Courser today Being the minority vice chair of the Select Committee to Examine the
Qualifications of Representative Cindy Gamrat and Todd Courser, l saw the available evidence
presented to the members of the committee During the three days of committee hearings my colleague
Frank Liberati and l asked numerous questions of those that testified only to be ruled out of order as it
was not relevant to the task of the committee Each one of our questions specifically had evidence

80

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.252 Page 81 Of 131

322. Rep Sam Singh also voiced his opposition on the House Floor.15

323. Discovery COURSER was not given opportunity for a full discovery and barriers
to obtaining discovery were put in place by the House

324. Bowlin and Cotter released the HBO Report to the media, before letting
COURSER have a copy which was not what he had been told by Tim Bowlin how it would go
earlier in the investigation 1n fact Bowlin stated "lf we meet 1 will not be able to go over the
report with you. You will get a copy of the report though when it's released"

325 . When COURSER finally received the HBO Report he found it was just a

summary of "Findings" which were false and did not include the evidence

 

stemming from the actual report and yet we were unable to get our questions answered 1 still have
many questions that have yet to be answered When former Chief of Staff Norm Saari testified in
committee the body did an unprecedented thing by completely striking his testimony despite our
questions pertaining directly from the report provided to us and directly relevant to the firing of staff
Based on the evidence provided 1 felt there was enough to significantly censure both Representatives
Gamrat and Courser but without hearing directly from two key witnesses and getting all of the possible
evidence and information 1 was not ready to proceed with a resolution to expel both members at this
point in time When l sought subpoena power in committee to bring additional witnesses forward and to
get answers to these questions 1 was denied The staffers that were to be subpoenaed are central to the
allegations specifically challenging the qualifications of Representatives Courser and Gamrat to
continue their legislative service 1n addition at the beginning of the hearings House Republican legal
counsel advocated for the expulsion of Representative Courser and the censure with strict conditions for
Representative Gamrat Yet with little explanation or discussion we are moving today to expel both,
all while the majority of my legislative colleagues have not had enough opportunity to review the
information presented to the committee and to receive the necessary answers to make their
determination on how to proceed "

“Also, there were people who were on the list of witnesses that we wanted to have come forward Now,
we've been told time and time again 'Well everything is in the 800 pages.' We have two whistleblowers
who had the opportunity obviously to speak with the legal counsel, as well as with our House Business
Office Director, and put things into a record They were not under oath, they did not have any members
that 1'm aware of that were part of that process....Now, 1 keep hearing it's in the report but these
individuals if you had subpoenaed them, would have been under oath. That to me is the most important
piece That is one of the pieces that is missing here today That the two whistleblowers were not under
oath, did not have an opportunity to testify....But until l have the two people that started this whole
thing under oath, then 1 don't think we've done our due diligence."

81

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.253 Page 82 Of 131

326. COURSER was allowed very limited access to review the over 800 pages of
evidence and hours of audio recordings which were kept in Bowlin's office _just days before the
Select Committee hearing

327. COURSER was not allowed to make copies of the evidence nor was he even
allowed a copy of the summary of his statement made during the HBO investigation

328. COURSER was not given access to any of the evidence from his office computers
which were seized by the House

329. COURSER was not given copies of the audio recordings or provided originals to
review for authenticity

330. COURSER was not allowed to make discovery requests of his own of the House
or of his accusers

331. Decision to be Made Based on the Record. COURSER was denied a decision
based on the record as COURSER was afforded no ability to participate in the committee to
contribute importance evidence for the record leaving the record itself incomplete COURSER
was not allowed to submit exhibits for committee discussion to object to questioning to call
witnesses or to cross examine witnesses

332. 1n addition actions taken by the non-impartial tribunal prevented key witnesses
and evidence from being entered into the record

333. Party be allowed to be represented by counsel. Although COURSER was not
denied to obtain his own counsel, COURSER and his counsel were not allowed to actively
participate in the hearing proceedings instead they were forced to sit with the audience Rule 1 1
of the Committee precluded COURSER or his counsel from objecting or in any way interfering

in the committee or face punishment for contempt of the Legislature. 1n essence removing

82

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.254 Page 83 Of 131

COURSER‘s opportunity for representation during the hearing The only time COURSER was
allowed in front of the committee was on the second and final day when he was called forward to
read a statement requesting censure and answer questions from the committee He was not
allowed any further involvement during the hearing

334. Afford an Opportunity to Provide Objections. COURSER was not afforded
any opportunity during the investigation or Select Committee to provide objections

335. What he must do to prevent the deprivation of his interest "Ordinarily
service of the notice must be reasonably structured to assure that the person to whom it is
directed receives it16 Such notice however, need not describe the legal procedures necessary to
protect one's interest if such procedures are otherwise set out in published generally available
public sources "17

336. There had only been three expulsions in Michigan's history there were not
published procedures available to COURSER. 1n fact with each expulsion rules and procedures
were changed including with COURSER‘s Despite this COURSER was not given any notice
which described the process or procedures of the Select Committee Hearings and expulsion
proceedings At times COURSER was given the rules dates times and locations however not
all the time There were times when COURSER‘s attorney was forced to find out about important
details from the media who received information before COURSER.

337. 1n addition many times COURSER was intentionally not informed of important
information and/or the events were changed along the way without notifying COURSER For

example COURSER was instructed by Bowlin that he would gather information in his

investigation and then sit down with him to review it before meeting with Cotter, and after all

 

16 Armstrong v. Manzo, 380 U.S. 545, 550 (1965)
17 Cin of West Covina v. Perkins, 525 U.S. 234 (1999)

83

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.255 Page 84 Of 131

parties discussed the findings Bowlin would give a recommendation of how things should
proceed.

338. However, without notice while Bowlin was still conducting his investigation and
before any findings had been made Cotter formed the Select Committee to Examine the
Qualifications of COURSER as a Representative

339. Not only was COURSER not afforded due process the investigation and
committee hearing were blatantly unfair and unjust

340. The investigation expulsion and Committee process were politically motivated
and handled in a way that is in stark contrast compared to the previous three expulsions which
have occurred in Michigan of Representative l\/lilo Dakin in 1887, Representative Monte
Geralds in 1978, and Senator David Jaye in 2001.

341. Dakin was charged by the House for misfeasance malfeassance or venal and
corrupt conduct in office for soliciting and procuring monies to influence votes for "the purpose
of corruptly and unlawfully appropriating all or a part of such money for his own personal use
and benefit "

342. Records show that great care was provided during Dakin's hearing to hold as close
to possible a hearing which would replicate that which would be found in a court room,
especially given that he had not been convicted criminally During the hearing the importance of
fairness and justice was referenced and on multiple occasions Rule 6, which read "All the rules
legal and usual governing cases at law in courts of record in this State not inconsistent herewith,

shall be observed in the conduct ofthis examination" (P. 1572 Joumal of the House 1887)

84

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.256 Page 85 Of 131

343. Dakin's hearing lasted about 20 hours and took place in the presence of the entire
House He was afforded all elements of due process and fair and just treatment The House even
agreed to cover the costs of Dakin's attorney for his defense

344. Geralds was disbarred by the Attorney Grievance Commission and convicted
criminally for charges of embezzlement Following his conviction he was provided 30 hours of
Committee Hearings by the House for his defense

345. Jaye had been convicted of 3 DUls had multiple charges of assault and was
arrested again and facing additional potential charges Jaye was also provided 30 hours of
Committee Hearings for his defense and also afforded the elements of due process and fair and
just treatment such as calling witnesses authentication of evidence confronting his accusers
providing a defense and representation throughout the full hearing

346. Representative COURSER had no criminal charges convictions or even criminal
findings in the House investigation COURSER was provided about 4 hours of the total 7 hour
Committee Hearing; nothing more.

347 . COURSER was not allowed to confront his accusers provide a defense to call or
cross examine witnesses question authentication of evidence object in any way nor afforded
any due process or fair and just treatment at the hearing 1n fact COURSER was forced to sit in
the audience as an observer during her Hearing and rules of the committee threatened that if he
or his attorney interrupted the Committee for example trying to object or speak at all he could be
punished for contempt of the Legislature (Rule 11).

348. Representative Singh voice his opposition on the House Floor.18

 

18 "l'll tell you, 1'm a little surprised how quickly we ended up here but l knew we would end up here at
some point in time 1 really if you talk to my wife know how much 1 have thought about this calling
former legislators including my mentor who served in this body for 22 years who actually served in the
Monte Geralds' expulsion from this chamber and asked them; What did they look at? What did they

85

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.257 Page 86 Of 131

349.

The following table outlines the procedure and elements of involved in each of

the expulsions in Michigan and it is clear to see the start contrast between the treatment

COURSER received compared to the other three hearings and expulsions

350.

Although Geralds was only the second legislator expelled in Michigan with a

drastic process change of holding his hearing in a committee rather than the full House like

Dakin the committee notes related to Geralds' expulsion are not available in the Library of

Michigan Archives ln addition committee notes are available online through 1977 however for

1978, during the time of Geralds' expulsion they are deemed protected under copy-write law.

   

None

Convicted of
embezzlement l 978

Convicted of DUI,
3rd in 2000 followed
by charges of assault
and missed parole
2001 arrested

 

None

 

Entire House of
Representatives

Standing Committee
on House Policy

Select Committee
3 Republicans
3 Democrats

Select Committee
4 Republicans
2 Democrats

 

Afforded

 

 

Committee Notes
Unavailable

 

Afforded

 

Not Afforded

 

 

see? And again as we've talked about whether it's the two expulsions that have happened since 1963 or
the different select committees that were created but resulted in people actually resigning before the
expulsion vote what you saw in every single instance was that there were already criminal charges ln
most cases the criminal charges had actually worked their way through the court process Monte
Geralds' case the one that we dealt with here in the House had actually gone through conviction and
that is why it rose to the conversation and was a felony mind you7 and rose to that occasion Across the
building when we expelled David Jaye many of us were staffers and working with organizations that
individual had three drunk drivings had pending charges of domestic violence and a whole series of
other things added to them. What l really struggled with is that today we're going to have a vote on
expulsion and we haven't even started a criminal investigation ( House .1 ournal)

86

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.258 Page 87 Of 131

Committee Notes

 

 

 

 

 

 

 

 

 

 

 

 

Afforded . Afforded Not Afforded
Unavallable
30 Hours of About. 2 Hours pf
C mmm H in Committee Hearing
,o ,ee ear g 30 Hours Of
Atmmey Grievance Committee Hearing (”l:here were a total
c . . of 7 hours of Select
20 Hours of Full Commission . . .
. Crimmal Committee however
House Hearing . . .
. . Proceedmgs the majority of those
Cnmmal
Proceed].ngs hours were spent
related to
Representative
Courser)
Afforde A1101‘1@d ‘“ C““““a1 Afforde Not Afforded
Court
Committee Notes
24 2
6 Unavailable
. 0
8 Committee Notes 7
y l .
Lnav allable (Not Afforded)
Afforde Afforde 111 C11mma1 Afforde Not Afforde
Court
Afforded Afforded m Cnmmal Afforded Not Afforded
Court
Afforde A1101‘1@d ‘“ C““““a1 Afforde Not Afforded
Court
87

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.259

Page 88 of 131

 

 

 

 

 

 

 

 

 

 

 

Afforde A1101‘1@d ‘“ C““““a1 Afforde Not Afforded
Court
Afforded Afforded m Cnmmal Afforded Not Afforded
Court
Yes - in Criminal
Yes Court Yes No
Not Applicable
Committee Notes Y N
No Audio or Video Unavailable es 0
submitted
Committee Notes
Yes Unavailable Yes NO
Afforded Afforded m C“mma1 Afforded Not Afforded
Court
4 Separate Articles/
Charges were
submitted to House Yes NO NO
for a Vote
1 1 1 3

351. Both Geralds and Jaye had been through proceedings in a court of law prior to

their expulsions providing opportunities of due process and results which could be relied upon

by the House l\/Iembers.

88

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.260 Page 89 Of 131

352. Legislative Committee Makeup (Table Row 3). l\/lilo Dakin's expulsion process
was carried out in front of the entire house and each side was given the opportunity to select 3
representatives Geralds' hearing was conducted in the standing Committee on House Policy. For
Jaye the Senate created a special Select Committee of 3 Republicans and 3 Democrats For
COURSER, a special Select committee was created as well however Cotter created it with 4
Republicans and 2 Democrats which allowed the Republicans to vote as a block and prevent the
Democrats and Representative COURSER from having a legitimate voice in the process

353. Opportunity for Accused to Have Input in Setting Procedural Rules (Table
Row 4). During previous expulsions Dakin and to a lesser extent Jaye were afforded the
opportunity to have input in deciding procedural rules COURSER was not given opportunity for
input.(Geralds' notes are unavailable).

354. Opportunity for accused to Participate in Full Legislative Hearing (Table
Row 5). During previous expulsions legislators were afforded the opportunity to fully participate
and engage in the full legislative hearing COURSER was not.

355. Dakin was called with his representation to occupy the seats at the committee and
engaged fully in the entire committee procedure Jaye also was afforded the opportunity to
engage in his full hearing (Geralds' notes are unavailable.)

356. COURSER was forced to sit with her counsel in the audience at her legislative
hearings removing her ability to participate fully and thwarting his opportunity to have counsel
fairly represent him. 1n fact rulell of the committee threatened that if COURSER or her counsel
were to try and object or mount a defense from the audience where they were placed they could

be found in contempt of the Legislature for interfering with the Committee

89

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.261 Page 90 Of 131

357. Rule 11: Any witness or attorney representing a witness may be punished for
contempt by the Legislature as provided by law (see MCL 4.82 and 4.101) under either of the
following circumstances

a. Pursuant to a properly issued subpoena, he or she refuses to be sworn or
testify or fails on demand to produce paper, book, or documents in regard

to the matter under investigation or otherwise neglects or refuses to obey
the committee subpoena

b. He or she is guilty of deliberately interfering with the duties and powers of
the Committee while in attendance at a meeting of the Committee

358. COURSER was only given one instances on the second and final day where he
was called by the committee to read a statement requesting censure and answer questions While
at the same time House majority counsel, Brock Swartzle and House Business Office Director
Tim Bowlin occupied the seats at the front with the committee during the entire proceedings

359. Hours of Committee Hearing (Table row 6). Dakin's was afforded 20 hours of
hearings Geralds and Jaye were afforded 30 hours yet COURSER was only afforded 5 .
(Although there were 7 total hours of the Select Committee 5 focused on Representative
COURSER.)

360. Opportunity for Accused to Submit Subpoena and Witness List (Table Row
7). During the previous expulsions Dakin and Jaye were afforded the opportunity to submit
subpoena and witness lists COURSER was not

361. Number of Witnesses Called by Committee (Table Row 8). During the previous
expulsions the House committees called numerous witnesses except in COURSER‘s case. For
example in regards to Dakin the committee called 6 witnesses and for Jaye they called 24
witnesses including multiple legislative aides 1n COURSER‘s only 2 witnesses were called
beyond Representatives COURSER and Bauer, House Business Office Director Tim Bowlin and

Chief of Staff Norm Saari, whose testimony was stricken from the record by the chair. Although

90

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.262 Page 91 Of 131

the 2 Democrats on the committee requested and motioned to call the persons who made the
allegations as witnesses they were denied by Chair McBroom and the Republicans

362. Number of Witnesses Called by Accused (Table Row 9). Dakins was afforded
to call 8 witnesses and Jaye called 7 witnesses in his legislative hearings (Geralds' committee
notes are unavailable). COURSER was not afforded the opportunity to call any witnesses at all.
For example COURSER was not afforded the opportunity to call the former staff, Allard,
Graham, and Cline who had made the allegations against him.

363. COURSER was also not allowed to call legislative assistants Anne Hill and
Karen Couture who were witness to Representative COURSER‘s conduct in the office which
was being questioned by the committee as well as to the conduct of Allard Graham, and Cline

364. Anne Hill and Karen Couture had provided written and verbal testimony during
the HBO investigation which contested the allegations against COURSER and substantiated
Bauer's testimony These witnesses were not called nor were their testimonies presented or
discussed by the committee during the hearing

365. Opportunity for accused to Cross Examine Witnesses (Table Row 10). Both
Dakin and Jaye were given opportunities to cross examine witnesses in their legislative hearings
(Geralds' Committee notes are unavailable). COURSER was not afforded any opportunity to
cross examine witnesses

366. Opportunity for accused to Object to Questioning (Table Row 11). During the
previous expulsions Dakin and Jaye given the opportunity to object to questioning COURSER

WaS l'lOt.

91

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.263 Page 92 Of 131

367. Opportunity for accused to Submit Exhibits (Table Row 12). During the
previous expulsions Dakin and Jaye were given the opportunity to submit exhibits to be
discussed during the hearing COURSER was not

368. Opportunity for accused to Object to Evidence (Table Row 13). During the
previous expulsions Dakin and Jaye were given the opportunity to object to evidence
COURSER was not

369. Opportunity for accused to Object to Evidence (Table Row 14). During
previous expulsions authentication was verified of documents and pictures submitted as
exhibits except in COURSER's hearing

370. During Jaye's hearing for instance multiple witnesses were called to authenticate
pictures taken from Jaye's office computer which were exhibits of the committee However in
COURSER's hearing the information from his office computers which had been seized by
Bowlin and Swartzle in the investigation was not provided or presented but was destroyed by the
House (Forensic Expert Neil Broom)

371. Audio and Video Exhibits - Chain of Command / Authenticity Tested (Table
Row 15). During Jaye's expulsion authenticity and chain of custody of pictures audios, and
video evidence was verified through witnesses and transcripts However, in COURSER‘s hearing
the committee did not allow for even the basic steps of authenticating the evidence

372. A recording was played by the Select Committee in COURSER‘s hearing which
was later found by an expert forensic specialist to have been altered and edited as well as later
confirmed altered during deposition by .losh Cline. The Select Committee did not take steps to
verify the authentication of the recording or present the original for review. 1n fact in an even

further act of complete egregious offense to fairness and justness the committee chair denied the

92

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.264 Page 93 Of 131

request of the 2 Democrat committee members to call the person who made the recording Ben
Graham, as a witness to be questioned 1n essence the chair intentional denied the committee's
ability to authenticate the recording they played

373. Opportunity for Public Comment (Table Row 16). During the previous
expulsion hearings of Dakin and Jaye opportunity was provided for in person public comment
however it was no afforded in COURSER‘s hearing (Geralds' committee hearing minutes are
unavailable under copyright).

374. Opportunity for Accused to present Closing Arguments (Table Row 18).
During the expulsions of Dakin and Jaye opportunity was provided in the hearings for the them
through their counsel to present closing arguments (Geralds' committee hearing minutes are
unavailable). COURSER was not afforded this opportunity in his hearing

375. Number of Votes Taken by Legislature to reach Expulsion (Table Row 20).
During the previous explosions of Dakin Jaye and Geralds only 1 vote was taken by the House
to expel. 1n COURSER‘s case 3 votes were taken or attempted which lasted 14 hours to arrive at
enough votes for the House's efforts at expulsion of COURSER

376. 1n order to arrive to Speaker Cotters desired outcome to expel both
Representatives Bauer and COURSER, the vote to expel was left on the board for hours when
normal practice is to close the voting board within minutes of the call to vote During this time
Representatives were not allowed to leave the floor, even to use the restroom, until they voted
During this time pressure was increased until Speaker Cotter received the votes that he needed
to expel. During this time numerous Democrat Representatives made public statements to the
lack of fairness and due process provided including the Democrat representatives who served on

the Select Committee

93

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.265 Page 94 Of 131

377. The Defendants and their co-conspirators (including the House) acted
maliciously recklessly intentionally or by reason of gross negligence or violation of the law
in arbitrarily expelling COURSER, even though he had not even yet been charged with a
crime at the time of his constructive expulsion

378. The acts of Defendants and their co-conspirators created a plan to used false
edited modified and fabricated evidence to removed COURSER from office and then prosecute
him criminally based on the surveillance wiretapping and fabricated recordings

379. These facts support the conclusion that COURSER‘s constitutional claim of injury
to bodily integrity arose from actions taken by state actors pursuant to governmental policy
These facts and allegations implicate the state state employees state officers and authorized
decision-makers (all of which include Defendants) in the adoption of particular courses of action
that ultimately resulted in violations of COURSER's substantial rights

380. This coordinated effort involving various state employees and officials (all of
which include Defendants), to mislead the public in an attempt to cover up the harm caused by
the illegal acts of Defendants

381. These allegations also support the conclusion that governmental actors (including
the Defendants), acting in their official roles considered a range of options and made a
deliberate choice to orchestrate an effort to conceal the unlawful acts of Defendants The

382. These allegations establish a violation of constitutional rights arising from the
implementation of official policy

383. As a direct and proximate result of Defendants' actions COURSER has

suffered and will continue to suffer, substantial damages

94

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.266 Page 95 Of 131

WHEREFORE, As a result of Defendants' actions and conduct COURSER has
suffered damages in an amount of no less than $25,000.00 for the injuries sustained plus
additional damages as may be proven to compensate them for losses and damages demanded in
this Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 4

VIOLATION OF FEDERAL WIRETAPPING ACT AND MICHIGAN'S
EAVESDROPPING STATUTE

 

384. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

385. Throughout the aforementioned time frame Defendants and other non-named
parties acting as co-conspirators had been spying on COURSER

386. Upon information and belief, Defendants were working with .loe Gamrat Horr,
Krell, and other unidentified persons to conduct surveillance activities record conversations and
send extortive text messages to COURSER

387 . Among other things Defendants and/or their agents at their direction unlawfully
placed listening devices tracking devices and engaged in other inappropriate and illegal
surveillance activities These actions occurred by Defendant in their capacity as government
employees

388. After obtaining private information from surveillance and listening devices
Defendants used that information to blackmail, extort and threaten COURSER

389. Upon information and belief, Defendants spoke regularly with Joe Gamrat and
other employees of the House before during and after the surveillance and blackmail was

occurring
95

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.267 Page 96 Of 131

390. Upon information and belief, Defendants also spoke directly with Livengood in
whose name the extortion phone was registered and whom the extortionist repeatedly mentioned
as the recipient of the illegally obtained information and whom Defendants ultimately took their
story

391. Defendants violated MCL 750.540 when they in conjunction with others
(including other Def`endants) and in order to aid the conspiracy described herein willfully and
maliciously tapped or otherwise made an unauthorized connection to an electronic medium of
communication of COURSER.

392. Defendants violated MCL 750.539c when they in conjunction with others
(including other Defendants) and in order to aid the conspiracy described herein willfully used a
device to eavesdrop upon the conversations of COURSER without the consent of all parties to
the conversation

393. Defendants at one time or another, knowingly aided requested or employed
others (including other Defendants) to eavesdrop on the conversations of COURSER without the
consent of all parties to the conversation

394. Defendants violated 18 U.S.C. § 2511 when they intentionally intercepted
endeavored to intercept or procured other people (including other Defendants) to intercept or
endeavor to intercept wire oral, and electronic communication of COURSER

395 . Defendant further violated 18 U.S.C. § 2511, when they intentionally used
endeavored to use or procured other people (including other Defendants) to use or endeavor to
use an electronic, mechanical, or other device to intercept oral communications of COURSER

and did so when they placed recording devices (or authorized the placement of recording

96

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.268 Page 97 Of 131

devices) in COURSER‘s offices and other private places and then transmitted those
communications through a wire cable or other connection

396. Defendants violated 18 U.S.C. § 2511, because they knew or had reason to know
that the recording devices (or any component) had been sent through the mail or transported in
interstate or foreign commerce

397 . Defendants also violated 18 U.S.C. § 2511, because (a) their actions to record
and/or transmit conversations of COURSER took place on the premises of a business or
commercial establishment the operation of which affects interstate or foreign commerce or (b)
their actions to record and/or transmit conversations of COURSER where obtained for the
purposes of obtaining information relating to the operations of any business or other commercial
establishment the operations of which affect interstate or foreign commerce

398. Defendants violated MCL 750.539d when they installed listening devices in a
private place without the consent of COURSER (and others) who were entitled to privacy in
order to observe record transmit or eavesdrop upon the sounds events in that place.

399. Defendants violated l\/ICL 750.539d when they distributed and disseminated or
transmitted for access a recording they knew to be obtained in violation of such section For
instance this occurred when GRAHAl\/l played the alleged recording from COURSER‘s office to
ALLARD and GRAHAl\/l. Another violation occurred when ALLARD and GRAHAl\/l
transmitted the recordings to The Detroit News Other violations occurred when Joe Gamrat
CLINE, Horr, and Krell sent and received transmissions of certain recordings

400. Defendants violated l\/ICL 750.539d when they distributed and disseminated or

transmitted for access the same recordings they knew to be obtained in violation of such section

97

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.269 Page 98 Of 131

For instance this occurred when Defendants used The Detroit News to transmit the recordings to
the world.

401. Defendants violated MCL 7 50.539e when they used or divulged information they
knew or reasonably should have known was obtained in violation of MCL 750.539b, 539c, or
539d. Defendants further violated 18 U.S.C. § 2511, when they intentionally disclosed or
endeavored to disclose to other people the contents of the wire oral, or electronic
communications knowing or having reason to know that the information was obtained through
the interception of a wire oral, or electronic communication in violation of 18 U.S.C. § 2511.

402. Defendants further violated 18 U.S.C. § 2511, when they intentionally used or
endeavored to use the contents of the wire oral, or electronic communications knowing or
having reason to know that the information was obtained through the interception of a wire oral,
or electronic communication in violation of 18 U.S.C. § 2511.

403. Defendants further violated 18 U.S.C. § 2511, when they intentionally disclosed
or endeavored to disclose the contents of the wire oral, or electronic communications intercepted
by authorized means but knowing or having reason to know that the information was obtained
through the interception of such a communication in connection with a criminal investigation
having obtained or received the information in connection with a criminal investigation and with
intent to improperly obstruct impede or interfere with a criminal investigation

404. At all relevant times the Defendants listed herein acted maliciously recklessly
intentionally or by reason of gross negligence or violation of the law and are therefore liable to
COURSER

405. As a direct and proximate cause of the violations described in this Complaint

COURSER has suffered and continues to suffer from, including but not limited to, severe and

98

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.270 Page 99 Of 131

permanent emotional distress embarrassment legal expenses and loss of earning capacity
COURSER is entitled to compensatory exemplary and punitive damages

406. Pursuant 18 U.S.C. § 2520, civil damages are authorized by statute for violation
of 18 U.S.C. § 2511

407. Pursuant to MCL 750.539h, civil damages are authorized by statute for violation
ofAct 328 of 1931, which necessarily includes 750.539a, 539b, 539c, 539d, et seq.

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 5
VIOLATION OF 18 U.S.C. 1030 and MCL § 752.791

 

408. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

409. 18 U.S.C. § 1030 is the Computer Fraud and Abuse Act ("CFAA")_ The CFAA
explicitly authorizes “[a]ny person who suffers damage or loss by reason of a violation of this
section may maintain a civil action against the violator to obtain compensatory damages and
injunctive relief or other equitable relief.”

410. The CFAA prohibits seven types of conduct with respect to unauthorized access
of computers See 18 U.S.C. § 1030(a)(1)-(7).

41 1. Here Defendants violated the CFAA in the following ways:

99

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.271 Page 100 Of 131

a. Defendants intentionally accessed COURSER‘s computers without
authorization or exceeding authorized access and obtained information
from COURSER‘s protected computers 18 U.S.C. § 1030(a)(2)(C).

b. Defendants knowingly and with the intent to defraud accessed a protected
computer of COURSER without authorization or exceeding authorized
access and by means of such conduct committed fraud or furthered their
intended fraud 18 U.S.C. § 1030(a)(4).

c. Defendants knowingly caused the transmission of information and as a
result of such conduct intentionally caused damage without authorization
to a protected computer 18 U.S.C. § 1030(a)(5)(A).

d Defendants intentionally accessed a protected computer without
authorization and as a result of such conduct recklessly caused damage
18 U.S.C. § 1030(a)(5)(B).

e. Defendants intentionally accessed a protected computer without
authorization and as a result of such conduct cased damage or loss 18
U.S.C. § 1030(a)(5)(C).

f Defendants knowingly and with the intent to defraud trafficked in
COURER's passwords or similar information through which a computer
may be accessed without authorization when such trafficking affects
interstate commerce 18 U.S.C. § 1030(a)(6)(A).

g. Defendants with the intent to extort from COURSER a thing of value
transmitted in interstate commerce communications containing a threat to
cause damage to a protected computer 18 U.S.C. § 1030(a)(7)(A).

h. Defendants with the intent to extort from COURSER a thing of value
transmitted in interstate commerce communications containing a threat to
obtain information from a protected computer without authorization or in
excess of authorization or to impair the confidentiality obtained from the
protected computers without authorization or by exceeding authorized
access 18 U.S.C. § 1030(a)(7)(B).

i. Defendants with the intent to extort from COURSER a thing of value
transmitted in interstate commerce communications containing a demand
for a thing of value in relation to damage to a protected computer, where
such damage was caused to facilitate the extortion 18 U.S.C. §
1030(a)(7)(C).

412. Defendants engaged in this conduct when they accessed COURSER‘s computers

without authorization or in excess of authorization and obtained COURSER‘s passwords emails

100

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.272 Page 101 Of 131

text messages and voice messages which were then distributed to others without COURSER‘s
consent and also used to extort COURSER to resign from office

413. Defendants' misappropriation of COURSER‘s passwords emails text messages
and voice messages violated 18 U.S.C. § 1030.

414. As a result of Defendants conduct COURSER suffered damages and loss

415 . Defendants conduct involved a loss to COURSER during any l-year period
aggregating at least $5,000 in value COURSER also suffered a loss through Defendants' attempt
to commit an offense punishable under 18 U.S.C. § 1030.

416. Defendants also violated MCL 752.791 et seq, commonly known as "Fraudulent
Access to Computers Computer Systems and Computer Networks"

417. Defendants intentionally accessed COURSER‘s computers in order to devise or
execute a scheme or artifice with the intent to defraud and extort COURSER.

418. Defendants also intentionally and without authorization or by exceeding valid
authorization accessed COURSER‘s computers in order to alter, damage delete or destroy
property or otherwise used the computers

419. Defendants also intentionally and without authorization or by exceeding valid
authorization accessed COURSER‘s computers and inserted or attached or created the
opportunity for an unknowing and unwanted insertion or attachment with the intent to acquire
alter, damage delete disrupt or destroy property or otherwise use the computer

420. As a result of Defendants conduct COURSER suffered damages and loss

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional

damages as may be proven to compensate them for losses and damages demanded in this

101

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.273 Page 102 Of 131

Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 6
LIBEL, SLANDER, and I)EFAMATION (lNCLUDING DEFAMATION PER SE)

 

421. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

422. COURSER is an attorney in private practice in Lapeer, Michigan

423. During his career as an attomey, COURSER has enjoyed a successful law
practice until the Defendants targeted COURSER and published and disseminated malicious
reckless and outrageous falsehoods about him, including but not limited to, falsely asserting
that COURSER committed misconduct in office misuse of taxpayer resources forced forgery
forcing staffers to lie retribution against staffers and extortion

424. Defendants transmitted and published these excerpts of their wiretapping and
surveillance (including illegal or unauthorized recordings) with the knowledge that the recording
was not authentic and had been fabricated or in the alternative Defendants acted with extreme
reckless and negligent conduct

425. This led to COURSER to suffer extreme emotional and mental torrnent and
destruction of his life including being afraid to work out of his office out of fear of being
recorded

426. Defendants' statements are false because they are taken out of context through an
edited and fabricated recording The fabrication of the recordings demonstrates actual malice.
The entire nature of the recording is defamatory when Defendants have edited modified and

fabricated recordings which they pass off to the general public as authentic.

102

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.274 Page 103 Of 131

427. Defendants' edited modified and fabricated recordings were distributed and
published to Livengood and The Detroit News with knowledge that The Detroit News would
then release the false recordings to the world. These recordings were published to The Detroit
News with reckless disregard for the truth.

428. The Defendants' false statements and lies about COURSER concerning
misconduct in office misuse of taxpayer resources and lies concerning forcing staff to cover up
his relationship and forge signatures destroyed his reputation both personally and professionally
as well as destroyed his law practice nearly costing him his law license and has done irreparable
harm to his family and his lif`e; forcing him to endure two separate criminal actions in two
separate counties a grievance commission investigation a Michigan Unemployment Audit and
actions by the Michigan Secretary of State

429. Defendants engaged in this conduct as co-conspirators of the extortion plot to
remove COURSER from office

430. When ALLARD and GRAHAM sent the recordings to The Detroit News they
were sent in the form of 13 separate fragments lndeed when ALLARD and GRAHAl\/l
instructed that some of the fragments were "off the record" and that some should be withheld

431. Upon information and belief, when these fragments were sent to The Detroit
News all Defendants knew that the recordings were based on fabricated never authenticated
recordings which has now been shown to not be authentic, edited and a fabrication

432. Defendants acted with malice or extreme negligence

433_ ALLARD and GRAHAl\/I knew that the l\/lay 19, 2015 recording had been edited

and altered and still sent them to The Detroit News

103

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.275 Page 104 Of 131

434. Based on the fabricated and edited recordings Defendants knew the article
published by The Detroit News on August 7, 2015, contained false allegations of felonious
conduct by COURSER, misconduct in office misuse of taxpayer resources forced forgery
forcing staffers to lie retribution against staffers and extortion

435. Defendants made statements to The Detroit News and others that were
defamatory (libel/slander) and caused irreparable harm to the COURSER's reputation and future
earnings prospects

436. lt has now been determined that the recording was in fact a fabrication and was
not authentic and complete but in fact was edited and could not have been made on the evening
ofMay 19, 2015 between 10:00 pm and 12:00 am. See Ex 3.

437. Since the publication of Exhibit 3, Defendants have not corrected their stories and
acknowledged that the recording was a fabrication edited and is not authentic.

438. Defendants assisted in the plot to remove the COURSER from office by passing
off the 13 clips as a complete and authentic tape; knowingly acting without authenticating the
recording and intentionally and knowingly (or at the very least negligently) using fragments of a
recording that are not authentic.

439. These actions by Defendants amount to defamatory statements

440. Defendants' defamatory statements about COURSER were gratuitously made and
served the purpose to embarrass humiliate harm COURSER, and cause COURSER financial
loss These statements were made in order to promote Defendants

441. Following the August 7, 2015 article ALLARD and GRAHAl\/l have brazenly
repeated their false allegations about COURSER and continuing to hide and conceal that the

recordings are edited fabricated and not authentic.

104

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.276 Page 105 Of 131

442. Defendants' statements accusing COURSER of unethical and illegal conduct and
thus being a felon are false and defamatory per se, and utter fabrications that Defendants
negligently and/or maliciously published and dispersed with knowledge that they were false or
with reckless disregard for their truth or falsity

443. COURSER did not engage in illegal conduct as stated by Defendants

444. Even after it has been revealed that the recording is not authentic, Defendants
have refused to issue a public retraction of the false and defamatory statements

445. Defendants have refused to publish a retraction of the false and defamatory
statements

446. Defendants' defamatory falsehoods have improperly caused COURSER damages
As Chief Justice Warren aptly expressed it over 50 years ago: "Freedom of the press under the
First Amendment does not include an absolute license to destroy lives or careers." Defendants
have intentionally defamed and damaged COURSER, presumably in order to create a name for
themselves generate widespread publicity for their newspaper, receive promotions and for their
own financial gain This is unconscionable and Defendants should be held accountable

447. COURSER brings this action for the purpose of at least partially preserving and
restoring his reputation as well as recovering the significant damages that he has suffered

448_ Defendants have known that publishing comments to The Detroit News and to
others would cause a "buzz", which would benefit Defendants and cause COURSER damages

449. The defamatory statements set forth in the articles are false

450. The publication and distribution of the articles was not privileged

105

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.277 Page 106 Of 131

451. At the time Defendants published the statements to The Detroit News and others
they were aware that COURSER had not engaged in the false conduct alleged or implied. ln fact
Defendants had no evidence to support their claims in the articles

452. The defamatory statements in the letter that was published and distributed are
defamation per se

453. Defendants negligently and/or maliciously published and distributed the
defamatory statements about COURSER with actual knowledge of the falsity of the statements
or with reckless disregard for their truth or falsity

454. The defamatory statements hold COURSER up to hatred scorn contempt and/or
ridicule and were made with malicious intent

455. The false and defamatory statements by Defendants are naturally and obviously
damaging to COURSER's business and reputation and have damaged his business and
reputation

456. ln addition to impairing COURSER‘s reputation and causing COURSER lost
standing in the community the false and defamatory statements have caused COURSER to
suffer personal humiliation mortification embarrassment mental anguish, and emotional
distress

457 . Though utterly false the false and defamatory statements have created suspicion
that COURSER is a criminal, capable of felonious assault and other unethical conduct

458. Such statements will or could impact COURSER‘s name and the value of his
name by creating the false impression that he is a criminal, capable of felonious assault and other

unethical conduct

106

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.278 Page 107 Of 131

459. Such statements have also resulted in potential economic loss and other damages
that are still being determined

460. COURSER has incurred some incremental or increased injury to feelings
attributable to his sense of indignation and outrage as a result of the Defendants' bad faith and ill
will.

461. The conduct of the Defendants was "despicable" and "outrageous" within the
meaning of the laws of the State of Michigan and malicious with the meaning of those laws thus
entitling COURSER to exemplary and punitive damages from the Defendants

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

M
CIvIL sTALKING UNDER MCL 600.2954

462. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

463. Defendants' actions as described above were prohibited by MCL 750.411h and
constituted stalking as defined by Michigan law.

464. Specifically Defendants' actions were willful and directed toward COURSER

465. Defendants' course of conduct involved repeated and continuous harassment

directed toward COURSER, including among other things coordinating surveillance following

107

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.279 Page 108 Of 131

COURSER, reporting her whereabouts and sending extortion texts-that caused her emotional
distress and mental anguish.

466. Defendants' repeated and continuous harassment of COURSER would cause a
reasonable person to feel terrorized threatened frightened intimidated harassed and molested

467. Defendants' conduct has actually made COURSER feel terrorized threatened
frightened intimidated harassed and molested ln fact COURSER was the subject of relentless
extortion texts that targeted him and his family lt would be unreasonable to argue that such
extortion texts did not terrorize threaten frighten intimidate harass ore molest COURSER

468. COURSER was the targeted victim of Defendants' continued harassment

469. COURSER did not consent to any of the actions described above

470. The conduct of Defendants was not constitutionally protected The conduct of
Defendants did not serve any legitimate purpose ln fact Defendants created the situation that led
to stalking when they violated multiple stated and federal laws in order to remove COURSER
from his position for their own pecuniary interest

471. As a direct and proximate result of Defendants' stalking COURSER has suffered
mental anguish, physical and emotional distress humiliation embarrassment and the loss of her
employment

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems

appropriate

108

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.280 Page 109 Of 131

COUNT 8
lNVASION OF PRIVACY and INTRUSION UPON SECLUSION

472. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint

473. COURSER has a privacy interest in his personal life and business relationships

474. Defendants' wiretapping and surveillance constituted an unwarranted intrusion
upon COURSER‘s seclusion or solitude or into his private affairs

475. The intrusions by Defendants were and are objectionable and offensive to a
reasonable person including COURSER. The disclosure of the information would be highly
offensive to a reasonable person

476. "l\/lichigan has long recognized the common-law tort of invasion of privacy."
Lewis v. LeGrow, 258 l\/lich.App 175, 193; 670 NW2d 675 (2003).

477 . Defendants' subsequent publication of the misleading and defamatory information
constituted a public disclosure of false allegations that are now embarrassing to COURSER

478. Defendants' subsequent publication of the misleading and defamatory information
constituted publicity which place COURSER in a false light in the public eye

479. Defendants' publication of the misleading and defamatory articles constituted an
invasion into COURSER‘s private matters

480. COURSER has a right to keep his relationships private

481. Defendants were not private citizens when they complained about COURSER.
Rather, they were acting in their scope as House employees They were not charged with
ensuring ethical compliance in their offices

482. The Defendants have obtained private information through a method

objectionable to a reasonable person to wit by violating Michigan's wiretapping and

109

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.281 Page 110 Of 131

eavesdropping statutes and engaging in a plot to send extortive texts to COURSER demanding
that he resign his elected office

483. At all relevant times Defendants acted maliciously recklessly intentionally or
by reason of gross negligence or violation of the law and are therefore liable to COURSER.

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 9
TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

484. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint

485 . Defendants were aware that they were publishing the misleading and defamatory
articles

486. COURSER has valid business relationship or expectancy with his clients
business relationships and others COURSER‘s business relationship or expectancy was a
"reasonable likelihood of probability" and actual relationships existed

487 . Defendants knew that COURSER has contractual or business relationship with his
clients ln fact Defendants published information knowing it would reach COURSER‘s clients

488. Defendants knew that the misleading and defamatory information could cause

COURSER‘s relationships to believe that COURSER was a criminal.

110

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.282 Page 111 Of 131

489. Defendants' act of publishing the misleading and defamatory information was an
intentional interference by Defendants inducing or causing a breach of termination of the
relationship or expectancy

490. Defendants' act of publishing the misleading and defamatory information is a per
se wrongful act or the doing of a lawful act with malice or unjustified in law for the purpose of
invading the contractual rights or business relationship of COURSER.

491. COURSER has suffered damages which continue

492. The conduct of the Defendants was "despicable" and "outrageous" within the
meaning of the laws of the State of Michigan and malicious with the meaning of those laws thus
entitling COURSER to exemplary and punitive damages from the Defendants

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of not less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 10
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

493. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.
494. The Defendants' conduct of wiretapping and surveillance and then publishing and

distributing the information was widely regarded as extreme and outrageous conduct

111

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.283 Page 112 Of 131

495. The Defendants' acts of wiretapping and surveillance and then publishing
information was intentional and were done with reckless disregard to the harm that might be
cause in COURSER

496. As the result of wiretapping and surveillance and then publishing information
COURSER has suffered severe emotional distress

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

M
NEGLIGENCE and NEGLIGENT INFLICTION or EMoTIoNAL DIsTREss

497. COURSER restates and incorporates as if` set forth fully herein all preceding
allegations contained in this Complaint

498. The Defendants conducted wiretapping and surveillance and distributed
misleading and false information in order to cause damage to COURSER This violated 18
U.S.C. §§ 2511 and MCL 750.539b, MCL 750.539d MCL 750.539d

499. The Defendants violated MCL 750.479c when they concealed material facts
related to a criminal investigation made false or misleading statements and provide false
information

5 00. The Defendants violated MCL 750.422 when they committed perjury

112

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.284 Page 113 Of 131

501. The Defendants violated stalking statutes of 18 U.S.C. § 2261A; MCL 750.411h
and 750.411i when they followed COURSER and placed him under surveillance with the intent
to injure harass and intimidate COURSER

502. The Defendants violated 18 U.S.C. § 1875(d) when they transmitted
communications to COURSER and his family with the intent to extort money or other things of
value and when these communications contained a threat to injure COURSER's property
reputation or reputation of another, or a threat to accuse COURSER of a crime

503. The Defendants violated 47 U.S.C. § 223 when they made harassing telephone
calls in interstate communications and made threatening and extortive text messages that were
obscene with the intent to abuse threaten or harass COURSER

504. Defendants violated 18 U.S.C. § 96 RlCO and MCL 750.159i. (l\/lichigan RlCO)
when they engaged in racketeering activities with a common criminal enterprise

505. Defendants violated MCL 750.157a when they conspired to commit an offense
prohibited by law or to commit a legal act in an illegal manner

506. Defendants violated l\/ICL 750.483a when they removed altered concealed or
destroyed other otherwise tampered with evidence to be offered in a present or future official
proceeding

507 . Defendants violated l\/ICL 752.795 when they fraudulently accessed COURSER‘s
emails texts voicemails passwords and electronic accounts

508. Defendants violated MCL 750.540 when they illegally used COURSER‘s
electronic communications and made unauthorized connections to COURSER‘s emails texts

voicemails passwords and electronic accounts

113

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.285 Page 114 Of 131

509. Defendants violated 18 U.S.C. 1030 and MCL § 752.791 when they made illegal
and fraudulent connections to COURSER‘s computers

510. Defendants violated other statues as described in this Complaint.

511. Defendants owed COURSER a duty to not engage in the above described illegal
conduct

512. Such conduct involves an unreasonable risk of harm.

513. Such conduct violates the general duty to conform to the legal standard of
reasonable conduct in the light of the apparent risk.

514. Such conduct would foreseeably result in emotional harm and injury to
COURSER.

515. Wiretapping and surveillance and distribution of misleading and false information
has caused and continues to cause COURSER great emotional distress and embarrassment

516. Defendants had a duty to exercise reasonable and ordinary care and caution in and
about their conduct

517 . Defendants were negligent in their acts and/or omissions as described above by
amongst other things engaging in wiretapping and surveillance and distribution of misleading and
false information based on false and unverified information including a series of altered recording
that were obtained in violation of the l\/lichigan wiretapping and eavesdropping statutes

518. At all relevant times Defendants acted maliciously recklessly intentionally or
by reason of gross negligence or violation of the law and are therefore liable to COURSER

519. As a direct and proximate cause of the conduct of Defendants as described in this

Complaint COURSER has suffered and continues to suffer from, including but not limited to,

114

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.286 Page 115 Of 131

severe and permanent emotional distress embarrassment legal expenses and loss of earning
capacity COURSER is entitled to compensatory exemplary and punitive damages

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 12
VIOLATIONS OF RICO: 18 U.S.C. § 1962(a). (b). and (c) and MCL 750.159i

520. COURSER restates and incorporates the preceding paragraphs as though set forth
fully herein
CULPABLE RICO PERsoNs

521. All Defendants in this matter are RlCO persons
RICU ENTERPRISE

522. The RlCO enterprise consists of all Defendants and other co-conspirators as
described in this Complaint who, associated in fact worked through the enterprise to commit a
pattern of racketeering which includes the specific predicate acts alleged herein
INTERsTA TE ole FOREIGN CoMMERCE

523. Defendants' racketeering activity affected interstate commerce

524. Telephone conversations correspondence documentation and other
communication as described herein was used the U.S. l\/lail and interstate wires

525. Also, the pattern of racketeering crossed state lines when Defendants provided

financing payments U.S. Mail, and interstate wires in an effort to remove COURSER from

115

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.287 Page 116 Of 131

office and to damage his livelihood all with the intent to engage in illegal wiretapping and
eavesdropping and to promote a sensational story for profit

526. Therefore the activity of the enterprise and the predicate acts of racketeering
affect interstate commerce
PA TTERN oF RACKE TEERING

527. Defendants (and other co-conspirators as described in this Complaint) have engaged in
a long-term pattern of racketeering activity which has benefitted the criminal RlCO enterprise
and harmed COURSER.

528. As described in this Complaint some Defendants (and other co-conspirators as
described in this Complaint) started the scheme to violate state laws and then spy on COURSER
in order to "dig up dirt" on him. This scheme involved illegal wiretapping and eavesdropping
This included purchasing favors and information from the Radisson Hotel in Lansing.
lnformation was also illegally harvested from COURSER‘s private email, text messages and
voice recordings lnformation obtained was then used to extort COURSER. The illegally
obtained information was then provided to Livengood and The Detroit News for broadcast
around the world Eventually, this scheme resulted in the MSP and Michigan Attorney General
investigating and bringing charges against COURSER to cover up the conspiracy to defraud and
extort This was all done in order to deprive COURSER from his office property and livelihood
All Defendants (and other co-conspirators as described in this Complaint) joined and continued
that fraudulent scheme in order to defraud COURSER

529. Defendants (and other co-conspirators as described in this Complaint) conspired
to earn a profit through a process of fraud and misrepresentation of material facts to advance

their own careers and to harm COURSER.

116

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.288 Page 117 Of 131

530. Defendants (and other co-conspirators as described in this Complaint) conspired
to provide misinformation to the general public in order to convert COURSER‘s House seat to
their own in order to profit
RA CKETEERING A CTIVITY

531. Defendants (and other co-conspirators as described in this Complaint) engaged in a
pattern of racketeering activity that harmed COURSER, including additionally incurred legal
costs the inability to earn money the loss of property rights and profits and a violation of his
due process equal protection and other Constitutional rights
VloLATI()Ns oFMCL 6 750.5391;, 539C, 5391), 539EAN1) 750. 540

532. Defendants violated MCL 750.540 when they conspired to and did (in order to aid
the conspiracy) willfully and maliciously tape or otherwise make unauthorized connections to an
electronic medium of communication of COURSER.

533. Defendants violated MCL 750.539c when they trespassed for purpose of
eavesdropping or surveillance

534. Defendants violated l\/ICL 750.539c when they conspired to and did (in order to
aid the conspiracy) willfully use a device to eavesdrop upon the conversations of COURSER
without the consent of all parties to the conversation

535. Defendants violated MCL 750.539d when they conspired to and did (in order to
aid the conspiracy) install listening devices in a private place without the consent of COURER
(and others) who were entitled to privacy in order to observe record transmit or eavesdrop upon

the sounds and events in that place

117

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.289 Page 118 Of 131

536. Defendants violated MCL 750.539d when they conspired to and did (in order to
aid the conspiracy) distribute and disseminate or transmit for access a recording they knew to be
obtained in violation of such section

537. Defendants violated MCL 750.539c when they conspired to and did (in order to
aid the conspiracy) use or divulge information they knew or reasonably knew or should have
known was obtained in violation of MCL 7 50.539b, 539c, or 539d.

VI()LATI()NS()F 18 U.S.C. 62511

 

538. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to
aid the conspiracy) intentionally intercept endeavor to intercept or procure other people
(including other Defendants) to intercept or endeavor to intercept wire oral, and electronic
communications of COURSER.

539. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to
aid the conspiracy) intentionally use endeavor to use or procure other people (including other
Defendants) to use or endeavor to use an electronic, mechanical or other device to intercept oral
communications of COURSER.

540. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to
aid the conspiracy) know or have reason to know that the recording devices (or any component)
had been sent through the mail or transported in interstate or foreign commerce

541. Defendants violated 18 U.S.C. 2511 because (a) their actions to record and/or
transmit conversations of COURSER took place on the premises of a business or commercial
establishment the operation of which affects interstate or foreign commerce or (b) their actions to

record and/or transmit conversations of COURSER where obtained for the purposes of obtaining

118

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.290 Page 119 Of 131

information relating to the operations of any business or other commercial establishment the
operations of which affect interstate or foreign commerce

542. Defendants violated 18 U.S.C. 2511 when they intentionally disclosed or
endeavored to disclose to other people the contents of the wire oral, or electronic
communications knowing or having reason to know that the information was obtained through
the interception of a wire oral, or electronic communication in violation of 18 U.S.C. § 2511.

543. Defendants violated 18 U.S.C. 2511 when they intentionally used or endeavored
to use the contents of the wire oral, or electronic communications knowing or having reason to
know that the information was obtained through the interception of a wire oral, or electronic
communication in violation of 18 U.S.C. § 2511.

544. Defendants violated 18 U.S.C. 2511 when they intentionally disclosed or
endeavored to disclose the contents of the wire oral, or electronic communications intercepted
by authorized means but knowing or having reason to know that the information was obtained
through the interception of such a communication in connection with a criminal investigation
having obtained or received the information in connection with a criminal investigation and with
intent to improperly obstruct impede or interfere with a criminal investigation
VIOLA TIoNs 0F MCL 75 0.4 79C

545. Defendants violated MCL 750.479c when they were informed by a "peace
officer" that there was a criminal investigation and they concealed material facts related to the
criminal investigation

546. Defendants violated MCL 750.479c when they were informed by a "peace
officer" that there was a criminal investigation and they made statement that they knew were

false or misleading

119

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.291 Page 120 Of 131

547. Defendants violated MCL 750.479c when they were informed by a "peace
officer" that there was a criminal investigation and they provided writings documents and
recording that they knew were false or misleading

548. Defendants violated MCL 750.479c when they destroyed edited and fabricated
evidence

VloLA TloNs oF MCL 75 0. 422

 

549. Defendants violated MCL 750.422 when they committed perjury in order to
promote and continue their conspiracy to defraud COURSER and start and continue a criminal
investigation

VI()LA TI()NS ()F 18 U.S.C. §226IA, MCL 750.411H, AND 750.4111

 

550. Defendants violated 18 U.S.C. § 2261A; MCL 750.411h and 750.411i when they
placed COURSER under surveillance followed him, took pictures and video, and then broadcast
those picture and video through email and text messages

551. Defendants violated 18 U.S.C. § 2261A; MCL 750.411h and 750.411i when they
placed COURSER under surveillance followed him, took pictures and video, with the intent to
injure harass and intimidate COURSER
VIoLATIoNs oF 18 U.S.C. § 18 75(1))

552. Defendants violated 18 U.S.C. § 1875(d) when they made threats and extortion
through interstate communications

553. Defendants violated 18 U.S.C. § 1875(d) when transmitted these threats and
extortion to COURSER and his family with the intent to extort money or other things of value
and when these communications contained a threat to injure COURSER‘s property reputation or

reputation of another, or a threat to accuse COURSER of a crime

120

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.292 Page 121 Of 131

VIoLA TIoNs oF 4 7 U.S.C. §223

554. Defendants violated 47 U.S.C. § 223 when they made obscene or harassing
telephone calls in interstate communications

555. Defendants violated 47 U.S.C. § 223 when they made threatening and extortive
text messages that were obscene with the intent to abuse threaten or harass COURSER.
VloLA TloNs oF MCL 75 0. 15 7A

556. Defendants violated MCL 750.157a when they conspired to commit an offense
prohibited by law or to commit a legal act in an illegal manner
VloLA TloNs oF MCL 75 0. 483/1

557. Defendants violated MCL 750.157a when they removed altered concealed or
destroyed other otherwise tampered with evidence to be offered in a present or future official
proceeding
VIoLA TIoNs oF MCL 752. 795

558. Defendants violated MCL 752.795 when they fraudulently accessed COURSER‘s
computers

559. Defendants violated MCL 752.795 when they fraudulently accessed COURSER‘s
emails texts voicemails passwords and electronic accounts

VIoLA TIoNs oF TITLE VII oF THE FEDERAL CIVIL RIGHTs 0F 1964 AND THE MICHIGAN CIVIL
RlGHTsACT

560. Defendants violated Title Vll of the federal Civil Rights Act of 1964 and under
the l\/lichigan Civil Rights Act when they sent and distributed pornographic pictures to other

employees at the House.

121

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.293 Page 122 Of 131

MAIL AND WIRE FRA Ul) - 18 U.S.C. §§ 1341, 1343

 

561. Defendants committed mail fraud when they sent any correspondence
documents recordings or funds throughout the commission of their fraudulent scheme through
the U.S Mail or through other wired communications such as telephones emails and text
messages

562. These actions and statements sent by U.S. l\/lail or by telephones emails and text
messages were not only false but misleading in such ways as to the Defendants' illegal benefit
and to COURSER‘s detriment

563. Further, the Defendants' correspondence to include recorded conversations is
fraudulent and part of a greater scheme to defraud COURSER because of the Defendants
unethical desire for unilateral benefit

5 64. Thus by sending correspondence recordings emails and text message to through
the U.S. l\/lail and wires Defendants intended to mislead defraud and extort COURSER and
citizens of the world into believing the truth of their correspondence and documents in order to
mislead defraud and extort COURSER.

565 . The aforementioned records emails and text messages were false fraudulent and
misleading They were sent in an attempt to conceal the on-going RlCO enterprise and was part
of a greater "scheme or artifice to defraud" COURSER out of his rights to his office property
business and livelihood

566. The recordings emails and text messages were transmitted over the wires
electronically via electronic mail and facsimile

567. Defendants knowingly transmitted their lies through the U.S. l\/lail and

electronically via electronic mail and facsimile

122

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.294 Page 123 Of 131

568. Defendants' correspondence and documents were and are false fraudulent and
misleading

5 69. Defendants utilized the mail and wires to perpetuate their misdeeds

570. Upon information and belief, Defendants engaged in other acts in furtherance of
the schemes that involved use of interstate wire and the U.S. l\/lail, as identified in this Complaint

VloLA TloNs oF 42 U. S. C. 6 1 983 AND

 

571. Defendants through the conspiracy engaged in actions that violated COURSER‘s
civil rights under 42 U.S.C. § 1983 and 1985, as described in this Complaint.

VloLATI()Ns oF MCL § 445.61, ET sEQ (1NCLUDING MCL 6 445.65, 445.67, 445.67A, 445.69,
445.71)

5 72. Defendants through the conspiracy engaged in actions in violation of Michigan's

 

ldentity Theft Protection Act as described in this Complaint.
VIOLATIoNs oFMCL 6 752. 791, ETsEQ AND 18 U.S.C. § 1030

5 73. Defendants through the conspiracy engaged in actions in violation of Michigan's
Fraudulent Access to Computers Computer Systems and Computer Networks Act as described
in this Complaint.

574. Defendants through the conspiracy engaged in actions in violation of the
Computer Fraud and Abuse Act 18 U.S.C. § 1030.
VIOLA TIoNs oF CoMMoN LA WINVAsloN 0F PRIVA CY

575. Defendants through the conspiracy engaged in actions in violation of l\/lichigan's
common-law tort of invasion of privacy as described in this Complaint.
VIOLA TIoNs oF MCL 6 750.213;EXTORT10NAN1) BLA CKMAIL

576. Defendants through the conspiracy engaged in actions of extortion and

blackmail, in violation MCL 750.213 as described in this Complaint.

123

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.295 Page 124 Of 131

VIoLA TIoNs oF MCL § 75 0. 5 05 ; MIsCo/vl) UCT

 

577. Defendants through the conspiracy engaged in actions of misconduct in
violation MCL 750.505 as described in this Complaint.

VIoLA TI()NS oF MCL 8 75 0. 3493; UNLA WFUL IMPRIsoNMENT

 

578. Defendants through the conspiracy engaged in actions of unlawful
imprisonment in violation MCL 75 0.349b as described in this Complaint.
lNJ_URY

579. COURSER is a person who sustaining injuries to his business property and
livelihood by reasons of the Defendants' violation of RlCO and Defendants' commission of the
predicate acts

5 80. COURSER has been harmed because as a result of Defendants' actions he has to
this day been deprived of business property and livelihood

581. COURSER has been harmed because he has been forced to incur substantial
attorneys' fees in order to enforce his rights in the face of Defendants' predicate actions

582. COURSER has been harmed because he was forcibly removed and constructively
expelled from office as a result of Defendants' predicate actions causing him hardship,
embarrassment and loss of income and livelihood

583. COURSER has been harmed because he has suffered mental and emotional
distress and attorneys' fees caused by Defendants actions against them.

584. As a direct and proximate cause of the violations described in this Complaint
COURSER has suffered and continues to suffer from, including but not limited to, severe and
permanent emotional distress embarrassment legal expenses and loss of earning capacity

COURSER is entitled to compensatory exemplary and punitive damages

124

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.296 Page 125 Of 131

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 13
CONSPIRACY TO VIOLATE RlCO; 18 U.S.C. § 1962(d)

 

585 . COURSER restates and incorporates the preceding paragraphs as though set forth
fully herein

586. Section 1962(d) makes it unlawful to conspire to violate subsections (a), (b) or (c)
of Section 1962. 18 U.S.C. § 1962(d).

587. Each Defendant was a co-conspirator that knowingly joined the conspiracy and
involved him or her, directly or indirectly in the commission of at least two predicate offenses
including but not limited to the predicates of extortion mail fraud and wire fraud as alleged
herein

588. Defendants were each aware of their role as co-conspirators because they have
been engaged in a quid-pro-quo relationship with the other Defendants

589. Defendants knowingly and willingly involved themselves in a greater scheme to
defraud and commit the predicate acts alleged above when they conspired to create a mutually
beneficial business relationship whereby they attempted to deprive COURSER of his businesses
property profits livelihood and value.

590. Defendants also knowingly and willingly committed the predicate acts of fraud

mail and wire fraud illegal wiretapping and eavesdropping extortion blackmail, and other

125

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.297 Page 126 Of 131

crimes and violations as described in this Complaint. Defendants also engaged in monetary
transactions derived from unlawful activity of their conspiracy

591. Defendants were each aware of their role as co-conspirators.

592. Defendants knowingly participated in a greater scheme to defraud and commit
the predicate acts alleged herein

593. As a result of their conspiracy the predicate acts and greater scheme to defraud

 

COURSER was harmed
COUNT 14
INTENTIONAL INTERFERENCE WITH OR DESTRUCTION OF EVIDENCE and
SPOILATION OF EVIDENCE

 

594. COURSER restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint

595. Defendants have remained in possession of their cellular phones and computers
despite pending criminal actions against COURSER.

596. Defendants have known about pending and probable civil claims since at least
September 2015 .

597 . Starting in about January 2015, Defendants were making audio and video
recordings and taking pictures of COURSER during surveillance Upon information and belief`,
Defendants made at least 799 recordings Exhibit 69.

598. Defendants have also transferred fragments of recordings to Livengood through
email wires See Ex. 51. Text communications detailed herein also detail numerous exchanges of
video, pictures and audio; and the existence of multiple audio recordings

599. One of these recordings was allegedly made on l\/lay 19, 2015. This recording has

been edited and modified See Exs 7 and 8.

126

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.298 Page 127 Of 131

600. The original recording made l\/lay 19, 2015 no longer exists Upon information
and belief, many other recordings pictures and video (as referenced in the many text messages
no longer exist These items and data were evidence in this case and in pending criminal cases

601. Upon information and belief, these recordings videos and pictures were
intentionally or willfully destroyed in bad faith or through gross negligence This intentional and
willful destruction of evidence by Defendants was designed to disrupt COURSER‘s future civil
cases and pending criminal cases

602. The destruction of this evidence has caused actual disruption of future civil cases
(including this case) and pending criminal cases

603. As a proximate cause of Defendants' actions COURSER has been damaged

WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 15
CONSPIRACY and CONCERT OF ACTIONS

604. COURSER restates and incorporates as if` set forth fully herein all preceding
allegations contained in this Complaint
605. Defendants acted tortiously

606. Defendants acted pursuant to a common design

127

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.299 Page 128 Of 131

607. At all relevant times Defendants by a combination of two or more persons
engaged in concerted activities described in the preceding paragraphs by express or implied
agreement

608. This concerted action was intended to, among other things defame COURSER,
embarrass COURSER, cast COURSER in a false and misleading light and cause COURSER
harm and damages as described in this Complaint.

609. This concerted action was also intended to, among other things violate criminal
statutes in order to "set up" COURSER using a fabricated recording and to then have COURSER
criminally charged

610. Defendants' actions were designed to accomplish multiple illegal and unlawful
purposes as described in this Complaint or Defendants' actions were for a lawful purpose by
unlawful means

611. COURSER is not able to identify all of the activities of Defendants due to the
generic similarity of such activities engaged in and promoted by Defendants and/or an agent
thereof; but has provided details herein of the many activities engaged in and promoted by
Defendants

612. As a direct and proximate result of Defendants' concerted activities COURSER
has sustained and will continue to sustain severe injuries and damages

613. Due to the concert of action among Defendants and/or an agent thereof, each is
liable to COURSER for these injuries and damages even if there was no directed relation to the
aforementioned activities conducted by any one particular person party or agent thereof

614. Defendants are jointly severally and/or alternatively liable to COURSER for all

of their injuries and damages

128

 

DEF'ERND LAW DFFIEE, F'LLE . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.300 Page 129 Of 131

615 . COURSER is entitled to exemplary and punitive damages
616. As a direct and proximate cause of the violations described in this Complaint
COURSER has suffered and continues to suffer fiom, including but not limited to, severe and
permanent emotional distress embarrassment legal expenses and loss of earning capacity
COURSER is entitled to compensatory exemplary and punitive damages
WHEREFORE, As a result of Defendants' actions and conduct COURSER has suffered
damages in an amount of no less than $25,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint plus exemplary and punitive damages together with interest costs and actual
attomey's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate
Respectfully submitted
DePERNO LAW OFFlCE, PLLC
/s/ Matthew S. DePerno
Dated: December 28, 2018 Attorney for Plaintiff Todd COURSER
951 W. l\/lilham Avenue
PO Box 1596

Portage Ml 49081
(269) 321-5064

 

129

 

DEF'ERND LAW DFFIEE, PLLC . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.301 Page 130 Of 131

VERIFICATION
l, TODD COURSER, being first duly sworn deposes and says that l am the plaintiff in
the above-entitled cause l am familiar with the facts at issue in this case l have read the
foregoing Complaint and know its content that to the best of my knowledge information and

belief, the contents thereof are true

DATED: December 28, 2018 /s/ T odd COURSER
Todd COURSER

 

130

 

DEF'ERND LAW DFFIEE, PLLC . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 17 filed 12/28/18 Page|D.302 Page 131 Of 131

DEMAND FOR JURY TRIAL
Plaintiff, by and through his attorney DePERNO LAW OFFlCE, PLLC, hereby demands

a trial by jury in the above entitled matter as to all issues and claims for which a jury trial is

allowed
Respectfully submitted
DePERNO LAW OFFlCE, PLLC
Dated: December 28, 2018 /s/ Matthew S. DePerno

 

Attorney for Plaintiff Todd COURSER
951 W. l\/lilham Avenue

PO Box 1596

Portage l\/ll 49081

(269) 321-5064

131

 

DEF'ERND LAW DFFIEE, PLLC . 951 W. MlLHAM AVENL|E, PD EDX 1 595 . F'DRTAEE, Ml 49DE1
1269) 321-5D64 (FHE|NE) 0 (269) 353-2726 (FAX)

